Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 1 of 71




                 Exhibit 2
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 2 of 71



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ARIZONA

     CDK Global, LLC, a limited liability         No. 2:19-cv-04849-GMS
     company, and The Reynolds and
     Reynolds Company, a corporation,
                                                  DECLARATION OF
                  Plaintiffs,                     PETER SWIRE
     vs.
     Mark Brnovich, Attorney General of
     the State of Arizona, et al.,
                  Defendants.

           I, Peter Swire, have personal knowledge of the information contained herein
and declare (pursuant to 28 U.S.C. § 1746) as follows:
I.         Background
           1.    I have been asked to provide my expert opinion on whether the Dealer
Data Security Law, codified at Arizona Revised Statute (“A.R.S.”) Sections 28-4651
to 28-4655, affects the security and privacy of dealer data. I note that the Arizona Law
was passed unanimously by both the state House and state Senate before being signed
by Governor Ducey. The area of data privacy and security is an area of increasing
importance to state governments throughout the country, and the Arizona Law is an
example of the increasing role States are playing in protecting and securing consumer
and business information.
           2.    My qualifications as a security and privacy expert are documented in a
curriculum vitae, attached to this Declaration as Appendix A. In brief, I am the
Elizabeth and Tommy Holder Chair of Law and Ethics at the Georgia Tech Scheller
College of Business, with appointments in the College of Computing and the School
of Public Policy. I teach graduate and undergraduate courses in “Information Security
Strategies and Policy” and “Privacy Technology, Policy, and Law.” From 1999 to
2001, I served as Chief Counselor for Privacy in the U.S. Office of Management and


                                            -1-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 3 of 71




Budget. I was the first person to have U.S. government-wide policy responsibility for
privacy, and was the White House coordinator for the proposed and final HIPAA
Medical Privacy Rule. In 2013, in the wake of the Snowden revelations, I was named
one of five members of President Obama’s Review Group on Intelligence and
Communications Technology. In 2015, the International Association of Privacy
Professionals, which has over 50,000 members, awarded me its Privacy Leadership
Award. In 2019, the Future of Privacy Forum honored me for Outstanding Academic
Scholarship. I am Senior Counsel with Alston & Bird LLP.
       3.     My compensation in this matter is $1,050 per hour. It is not dependent
in any way upon the outcome of this litigation or upon reaching any particular opinion
or conclusion.
       4.     My expert opinion, based on the facts available to me and my expertise
in security and privacy, is that the Dealer Data Security Law is consistent with good
security and privacy principles.     It closely tracks the standard data protection
provisions in security and privacy regimes, such as the Health Insurance Portability
and Accountability Act of 1996 (“HIPAA”) Privacy Rule, which governs security and
privacy for medical information.
       5.     In forming my opinions, I have not relied on materials that are subject to
the protective order in the multi-district litigation against CDK and Reynolds for
allegedly entering into an anticompetitive agreement regarding data access to their
DMSs, even though such materials may buttress my opinion in this litigation. I reserve
the right to rely on those materials in any report I may submit in that multi-district
litigation.
       6.     Part II provides an overview of the software and data affected by the
Dealer Data Security Law. Part III discusses the Dealer Data Security Law. In Part
IV, I discuss how the Dealer Data Security Law is consistent with good security and
privacy principles. I explain that the data being regulated is controlled by the dealer

                                         -2-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 4 of 71




(not the Dealer Management System (“DMS”) provider), and thus, the dealer has
responsibility to safeguard that data. The Dealer Data Security Law empowers dealers
to exercise that responsibility. The Dealer Data Security Law is also consistent with
the widely-accepted Fair Information Principles (“FIPs”) regarding data security and
privacy. Part V explains that CDK’s and Reynolds’s own practices confirm that the
Dealer Data Security Law is consistent with good security and privacy principles.
II.    Dealers’ Use Of Third-Party Software Providers
       7.     I have gained familiarity with the dealers’ use of software providers
through prior work in this area. I previously submitted two expert declarations in
Authenticom, Inc. v. CDK Global, LLC, No. 17-cv-318 (W.D. Wis. 2017), which was
an antitrust suit against the two Plaintiffs in this litigation concerning their DMS data
access policies. I also testified at the preliminary injunction hearing in that case and
listened to approximately two days of testimony from various industry participants
(dealers, DMS providers, and other software providers) at that hearing.
       8.     I have also reviewed the declaration of Allan Stejskal, which is being
submitted concurrently in this case, to further familiarize myself with the software
used by dealers, including DMS providers.
       9.     Dealers use a variety of third-party software providers to assist them in
their business operations. One type of software used by dealers is the DMS. The two
largest DMS providers are CDK and Reynolds – the Plaintiffs in this litigation. The
DMS is software that is essential to dealership operations. The DMS provides
functionality that assists dealers with their business operations, including accounting,
selling vehicles, providing financing and insurance (“F&I”), and managing their
service and parts operations.
       10.    The DMS includes a database that stores data that dealers generate in the
course of their business operations. That data includes:



                                          -3-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 5 of 71




              Customer information (e.g., name, address, phone number, email
                address, and date of birth);
              Customer experience (e.g., when a dealership contacted a customer,
                when the customer visited the dealership, and what cars the dealership
                showed him/her);
              Inventory (e.g., cars and parts);
              Service information (e.g., time of service appointments, cost of service
                to the Dealer, and profit earned on service); and
              Sales transactional information (e.g., vehicle purchased, financing,
                insurance, and trade-in information).
       11.      Dealers also use a variety of other third-party software applications, with
as many as 10 to 20 different applications per dealership store being common. Some
typical categories of third-party software applications are:
              Customer Relationship Management (“CRM”) applications track the
                dealership’s relationships with its actual and prospective customers.
              Service Lane applications facilitate the scheduling and service
                workflow process (including checking-in customers during the
                appointment).
              F&I applications facilitate the sales process in the financing and
                insurance department of a dealership.
              Inventory Management applications provide recommendations about
                stocking and selling different types of cars.
              Data Mining applications give dealers the ability to segment and target
                customers for marketing campaigns.
              Marketing applications provide ways for dealers to market sale and
                service opportunities to their customers.
              E-commerce applications allow dealers to market their inventory online.

                                               -4-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 6 of 71




       12.      These applications frequently need to integrate (i.e., exchange data) with
the DMS. For example, applications may exchange information with the DMS about
a dealership’s customers, inventory, or service schedule.
       13.      The use of third-party software providers that occurs in the automobile
retail industry is pervasive and well-accepted in many other industries, including
industries with the most sensitive consumer information like healthcare and banking.
       14.      I became particularly familiar with the role of such third-party providers
when I was the White House coordinator for the HIPAA Privacy Rule. The proposed
rule was issued in 1999; more than 50,000 public comments were submitted; and the
final rule was issued in 2000. I highlight two features of the HIPAA Privacy Rule to
show the importance of such third-party providers. First, the HIPAA Privacy Rule
defines covered entities to include health plans, health providers, and health care
clearinghouses. 1 Health care clearinghouses are the relevant category here. Their
main function is to act as intermediaries for health care billing records. A health care
provider, such as a physician practice group, sends its records to the clearinghouse,
which cleanses the data, puts the data into standard formats, and then transmits the
cleansed data to the entity that will pay the bill. In short, for sensitive health care
billing information – which might, for example, state the procedures or tests a patient
has undergone or the medications that a patient takes – the HIPAA Privacy Rule
explicitly accepts the lawfulness and need for third-party providers (clearinghouses)
to have access to that information.
       15.      Second, the HIPAA Privacy Rule authorizes the use of “business
associates.” 2 The Privacy Rule recognizes that many data processing and other
functions are not provided by the health care provider, whose core competence is


       1
           See 45 C.F.R. § 160.103.
       2
           See 45 C.F.R. § 164.502(e)(1)(i).


                                           -5-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 7 of 71




health care delivery. Instead, health care providers often rely on third parties, called
“business associates,” to provide data processing and other services.            These
intermediaries have access to and process confidential health care information. By
authorizing the use of such business associates, the HIPAA Privacy Rule explicitly
accepts the lawfulness and need for health care providers to rely on outside parties for
various services.
       16.     In my opinion, these HIPAA examples demonstrate that dealers using
third-party software providers are following standard business practice, consistent with
good privacy and data security. Notably, the type of information that is available to
third-party software providers in the automobile market – like customer names and
contact information – is typically much less sensitive than health or financial
information.
III.   The Dealer Data Security Law
       17.     The Dealer Data Security Law is essentially a data protection law. It
imposes certain restrictions and requirements on “Dealer Data Vendors” (e.g., DMS
providers)3 and “Third Parties” (e.g., DMS providers and other third-party software
providers)4 with respect to their usage of “Protected Dealer Data.”
       18.     “Protected Dealer Data” is defined to be “personal, financial or other
data relating to a consumer that a consumer provides to a dealer or that a dealer
otherwise obtains and that is stored in the Dealer’s Dealer Data System,” “motor
vehicle diagnostic data that is stored in a dealer data system,” and “other data that



       3
          “Dealer Data Vendor” is defined to include DMS and CRM providers. See
A.R.S. § 28-4651(4).
        4
          “Third Party” is defined as any service provider, including a DMS provider.
See A.R.S. § 28-4651(10). Third Parties also includes “Authorized Integrators,” which
are third parties “with whom a dealer enters into a contractual relationship to perform
a specific function for a dealer that allows the third party to access Protected Dealer
Data or to write data to a dealer data system.” See id. § 28-4561(1).


                                         -6-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 8 of 71




relates to a dealer’s business operations in the Dealer’s Dealer Data System.” A.R.S.
§ 28-4651(7).
       19.      Among other things, the Dealer Data Security Law prohibits Third
Parties from:
              Accessing, sharing, selling, copying, using, or transmitting Protected
                Dealer Data without prior express written consent from the dealer (which
                the law allows dealers to revoke), see id. §§ 28-4653(A)(1), (B);
              Engaging in “Cyber Ransom,” which is defined as the restricting or
                threatening to restrict access to Protected Dealer Data for monetary gain,
                see id. § § 28-4651(2), 28- 4653(A)(2); and
              Otherwise prohibiting or restricting a dealer’s ability to protect, store,
                copy, share, or use Protected Dealer Data, including charging fees for
                such access, see id. § 28-4653(A)(3).

       20.      The Dealer Data Security Law also imposes certain data accessibility

requirements on DMS providers. It requires DMS providers to make available a

standard framework for exchanging information between Authorized Integrators and

the DMS using the STAR (or other compatible) standards and to provide open

Application Programming Interface (“API”) access (or other similar integration

methods) to Authorized Integrators. See id. § 28-4654(A).

IV.    The Dealer Data Security Law Is Consistent With Good Privacy And
       Security Principles
       21.      In this section, I explain that the Dealer Data Security Law is primarily
a data protection law. It provides that Protected Dealer Data is (and should continue
to be) controlled by the dealers themselves. I further demonstrate that the Dealer Data
Security Law is consistent with the standards for privacy and data security set forth in
the core Fair Information Principles. Indeed, the Dealer Data Security Law shares

                                           -7-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 9 of 71




many similarities with the HIPAA Privacy and Security Rules that govern sensitive
health records.

       A.     The Dealer Data Security Law Enables Dealers To Protect Their
              Data
       22.    The Dealer Data Security Law shows, both in terminology and in its
substantive provisions, the view of the Arizona Legislature that Protected Dealer Data
is under the ownership and control of dealers, rather than third-party service providers
like CDK or Reynolds.
       23.    The Dealer Data Security Law addresses “Protected Dealer Data,” which
is defined to include “personal, financial or other data relating to a consumer that a
consumer providers to a Dealer or that a Dealer otherwise obtains and that is stored in
the Dealer’s Dealer Data System” and “other data that relates to a Dealer’s business
operations in the Dealer’s Dealer Data System.” A.R.S. § 28-4651(7)(a), (c). The
Dealer Data Security Law thus regulates data that the dealer has collected from
consumers or that the dealer has generated in the course of its business. The Dealer
Data Security Law does not concern data owned or controlled by a “third party” like
CDK or Reynolds.5
       24.    The Dealer Data Security Law provides protection for “Protected Dealer
Data.” Put another way, the Dealer Data Security Law is a “data protection” law for
consumer and dealer data. Under the law, a third party “may not require a Dealer to
grant . . . the third party direct or indirect access to the Dealer’s Dealer Data System.”
A.R.S. § 28-4652. The “may not require” language indicates both that the dealer is
the one in control of how Protected Dealer Data will be used and provides further


       5
         The third category within “Protected Dealer Data” concerns motor vehicle
diagnostic data. See A.R.S. § 28-4651(7)(b) (providing that the law “does not give a
dealer any ownership or rights to share or use the motor vehicle diagnostic data beyond
what is necessary to fulfill a dealer’s obligation to provide warranty, repair or service
work to its consumers”). I exclude discussion of this data as outside the scope of my
assignment.


                                          -8-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 10 of 71




protection for consumer and dealer data. The dealer gets to decide where that data
goes, and a third party cannot require the dealer to give up that control. The Dealer
Data Security Law provides additional data protection by: restricting the use of
Protected Dealer Data without express consent of the dealer, see id. §§ 28-4653(A)(1),
(B); prohibiting third parties from using Protected Dealer Data in ways that are
contrary to those third parties’ agreements with dealers, see id. § 28-4654(B); and
providing dealers with rights to audit how third parties are using Protected Dealer Data,
see id.

                1.    Providing Dealers With Control Over Their Data Is
                      Consistent With The Federal Trade Commission’s
                      Approach
          25.   The Dealer Data Security Law, in providing dealers with control over
Protected Dealer Data, follows principles established by the Federal Trade
Commission (“FTC”).        The FTC is the leading federal agency on privacy and
cybersecurity issues in the commercial sector and focuses its efforts on protecting
consumers. It works “to protect consumer privacy through law enforcement, policy
initiatives, and consumer and business education.”6 The FTC has called for companies
to “incorporate substantive privacy protections into their practices, such as data
security, reasonable collection limits, sound retention practices, and data accuracy.”7
The FTC’s guidance has aimed “to shift the burden for protecting privacy away from
consumers and to encourage companies to make strong privacy protections the
default.”8

          6
          Preliminary FTC Staff Report, Protecting Consumer Privacy in an Era of
Rapid Change: A Proposed Framework for Businesses and Policymakers at iii (Dec.
2010), http://www.ftc.gov/os/2010/12/101201privacyreport.pdf.
        7
          FTC Report, Protecting Consumer Privacy in an Era of Rapid Change:
Recommendations for Businesses and Policy Makers at 23 (Mar. 2012),
https://www.ftc.gov/sites/default/files/documents/reports/federal-trade-commission-
report-protecting-consumer-privacy-era-rapid-change-recommendations/
120326privacyreport.pdf.
        8
          Id. at 24.


                                          -9-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 11 of 71




       26.      The FTC has distinguished between “first parties,” the companies with
whom a consumer chooses to do business with, and “third parties,” the companies that
receive personal information from the first party, often without the consumer knowing
with whom the data is shared. For the FTC, “whether a practice requires choice turns
on the extent to which the practice is consistent with the context of the [initial]
transaction or the consumer’s existing relationship with the [first] business.”9
       27.      The distinction between first parties and third parties is instructive for
analyzing the Dealer Data Security Law. Consumers choose which dealer to do
business with – making the dealer the “first party” for consumer data. Consumers
entrust a dealer with their business and their personal information. The dealer, in turn,
safeguards the consumer’s data, and may share the data with third parties in the course
of conducting the dealer’s business. The dealer’s safeguarding of that data benefits
the consumer, and the consumer looks to the dealer as the known and responsible party
for handling the data.
       28.      Under the FTC’s approach, third-party service providers (including
DMS providers) are “third parties” that receive a consumer’s data via the “first party”
(the dealer). The FTC holds the dealer – not the DMS provider – responsible for the
safeguarding of the consumer’s data because consumers reasonably expect the dealers
to safeguard that data. It is unlikely a consumer even knows about a dealer’s DMS
provider, what enterprise software is, or how and why a dealer uses it.
       29.      By contrast, it would be contrary to the FTC’s approach to conclude that
the data is “owned” by a third-party software company of whose existence the
consumer is ignorant.
       30.      The central role of the dealer as the responsible party for how the data
will be handled explains why the information generated in the course of a dealer’s


       9
           Id. at 38-39.


                                           - 10 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 12 of 71




business is available to the dealer’s employees to read and print and for the dealer to
share with other parties. It also explains why, as dealers pursue their business goals,
they can make fundamental choices about how data generated in the course of their
business will be handled and safeguarded, for example by choosing which third-party
service providers (including DMS providers) the dealer does business with.

              2.      Providing Dealers With Control Over Their Data Is
                      Consistent With Historical Practice
       31.    Based on public documents supplied to me and statements from industry
participants, including CDK and Reynolds, the record shows that the dealers have a
long and well-documented history of having ownership and control over Protected
Dealer Data. The Dealer Data Security Law thus is consistent with the industry’s long-
held views about ownership and control.
       32.    Relevant parties have long agreed and stated over time that dealers have
a legal right to look at, use, and transfer Protected Dealer Data for the dealer’s business
purposes. For example, Tom Schwartz, Reynolds’s chief spokesperson, publicly
declared: “The data belongs to the dealers. We all agree on that.”10 Reynolds’s CEO
is featured on a 2007 marketing sheet to dealers stating: “You own your data and
choose who you allow to access it.”11 On its website, Reynolds has represented to
dealers: “Your Data, Your Way. You own your data. Reynolds recognizes you need
to share that data outside your dealership.” 12 Even Reynolds’s Customer Guide –
which comprises part of Reynolds’s contract with its dealer customers – states that



       10
           David Barkholz, Dealers Decry Reynolds Crackdown, Automotive News
(Nov. 21, 2011), https://www.autonews.com/article/20111121/RETAIL07/31121
9997/dealers-decry-reynolds-crackdown.
        11
           Reynolds & Reynolds, Brockman On The Record: You’re the Boss. (2007).
        12
           Reynolds and Reynolds Company, Fuel Ideas to Drive Performance,
https://web.archive.org/web/20130412171358/http://www.reyrey.com/dealernews/fu
el/era/2010/vol1/Your-Data-Your-Way.asp.


                                          - 11 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 13 of 71




“Reynolds acknowledges that your Business Data belongs to you,” while requiring
Dealers to warrant that they “have all rights and authority to the Business Data.”13
       33.    Howard Gardner, CDK’s vice president over data strategy, has stated
that CDK “has always understood that dealerships own their data and enjoy having
choices on how best to share and utilize that data with others.”14
       34.    Steve Anenen, CDK’s former longtime CEO, publicly stated: “I think
we’ve stated pretty emphatically, we really believe the dealer owns the data. I don’t
know how you can ever make the opinion that the data is yours to govern and to
preclude others from having access to it, when in fact it’s really the data belonging to
the dealer. As long as they grant permission, how would you ever go against that wish?
I don’t understand that.” 15 He has further stated in an April 2007 interview: “a
dealership fundamentally owns the data in its DMS, and dealers should control who
access their data and how it’s used.”16 CDK’s website has stated that “dealerships own
their data,”17 and CDK’s Master Services Agreement with dealers stated at least until
2015 that “[a]ny Client file or other information provided by Client to CDK for use
with the Services . . . shall remain the exclusive and confidential property of Client.”18

       13
            Reynolds and Reynolds Company, Customer Guide at 8, Version 8 (Jan. 1,
2009); see also id. at 9 (acknowledging that Business Data includes customer personal
financial information).
         14
            ADP Dealer Services, Inc., Press Release, ADP Announces New Approved
Vendors for ADP’s Third Party Access Program (July 12, 2013), http://www.
reactornet.com/company/news/12/reactornet_adp_integration.
         15
            Ralph Kisiel, ADP Provides Dealers 3 Options on Data Access, Automotive
News (Feb. 19, 2007) (quoting CDK president Steve Anenen), http://www.autonews.
com/article/20070219/SUB/70215040/adp-provides-dealers-3-options-on-data-access.
         16
            The Dealer Magazine, Interview with Steve Anenen and Kevin Henahan (Apr.
17, 2007), https://www.slideshare.net/ralphpaglia/best-digital-dealer-magazine-issue-
ever-printed.
         17
            CDK Global, Third Party Access Program: What Dealers Need to Know,
https://web.archive.org/web/20160505034427/http://www.cdkglobal.com/sites/defau
lt/files/Third_Party_Access_Program_Solution_Overview_%28What_Dealers_Need
_to_Know%29.pdf
         18
            CDK Master Services Agreement § 7.A.


                                          - 12 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 14 of 71




       35.      Until at least 2013 – shortly after which I understand CDK and Reynolds
allegedly entered into an agreement that is the subject of antitrust litigation – CDK was
even a member of Open Secure Access (“OSA”), whose “five key principles” were:
              Dealers should control who accesses their data and how it’s used.
              Industry participants should work together to ensure dealer data is secure.
              Third parties that have dealer permission to utilize a dealer’s data should
                be able to access the data through their own efforts or through the
                services of an independent company.
              DMS companies should facilitate interaction with all data available to a
                DMS user by providing technologically advanced means to interact with
                (read and write) that data, either through a robust set of APIs, system
                functionality, or direct access to the database.
              Industry participants, including DMS companies, that provide essential
                services required to facilitate access to, and interactions with, dealer-
                permissioned data should be reasonably compensated.19
I note particularly that these key principles included the statement that “DMS
companies should facilitate interaction with all data available to a DMS user . . . [such
as by] a robust set of APIs.” Below, I discuss the Dealer Data Security Law’s use of
APIs in more detail.
       36.      Other DMS providers take similar positions. Cox Automotive – whose
Dealertrack DMS is the third largest DMS provider in the country – has stated that
while its DMS “stores data from [Cox Automotive’s] dealership clients in a hosted
database system,” the dealers “retain ownership and control of their data.”20 Further,

       19
           Open Secure Access, It’s Your Data. You Know Best What To Do With It.
https://web.archive.org/web/20070304105119/http://www.opensecureaccess.com/OS
AOpenLetter.pdf
        20
           See Whitworth Decl. ¶ 8, Authenticom, Inc. v. CDK Global, LLC et al., No.
17-cv-318, (W.D. Wis. filed June 22, 2017), Dkt. 142.


                                           - 13 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 15 of 71




dealers “are best positioned to determine which third-party vendors and integrators
they trust to have access to dealership client data stored in [the] DMS.”21 Similarly,
Auto/Mate, the fourth largest DMS provider states: “You pay for your dealership’s
DMS system every single month, so it only seems logical that you would own your
system and your data right? You may be surprised to know that leading competitors
charge you to access your own data. With Auto/Mate, it truly is your data. You own
it and you have full control over it at all times.”22
       37.    Finally, I understand that the dealers themselves, industry organizations
(including the National Automobile Dealers Association (“NADA”)), and third-party
software providers have likewise taken the same position. In February 2007, for
example, NADA and the American International Automobile Dealer Association
issued a “Joint Policy Statement on Data Accessibility,” which included the statement
that “[d]ealers should control access to the data stored in their dealership management
systems.”23
       38.    The central role of the dealer as the responsible party for how the data
will be handled explains why CDK and Reynolds acknowledge that dealers can
manually extract data from a DMS and send that data to any third party of the dealer’s
choosing (which is consistent with the Dealer Data Security Law). 24 CDK and
Reynolds apparently object only to the automatic access of data on the DMS. This
clear ability for dealers to access Dealer Data is consistent with the statute’s approach
that “Dealer Data” belongs to, and is under the control of, dealers. Based on my


       21
         See id. ¶ 21.
       22
         See Auto/Mate: Why is Auto/Mate Different, https://www.automate.com/
dms/why-were-different/.
      23
         See NADA Press Release, NADA, AIADA Issue Joint Policy Statement on
Data Accessibility (Feb. 2, 2007), https://www.nada.org/CustomTemplates/Detail
PressRelease.aspx?id=21474842320.
      24
         See Crutchfield Decl. ¶ 15; Hall Decl. ¶ 19.


                                           - 14 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 16 of 71




discussion below about the security protections offered by the statute, automatic access
as authorized by the statute is consistent with best privacy and data security practices.

       B.     The Dealer Data Security Law Is Consistent With Fair
              Information Principles That Set The Standard For Privacy And
              Data Security
       39.    I am the lead author for the official textbook for those seeking to be
certified as a U.S. information privacy professional.25 As I stated in the first chapter
of the book, Fair Information Principles, “sometimes called fair information privacy
practices or principles (FIPPS), have been a significant means for organizing the
multiple individual rights and organizational responsibilities that exist with respect to
personal information.”26 FIPs provide the global standard for privacy and data security.
       40.    A core list of FIPs was set forth by the FTC in a 1998 report, early in the
Commission’s efforts to protect consumer privacy on the Internet.27 This core list
included five practices: (1) notice; (2) choice; (3) access; (4) security; and (5)
enforcement.28
       41.    To provide a concrete example in the HIPAA context, these five FIPs
mean: (1) Individuals have a right to notice of a medical provider’s privacy practices;
(2) Individuals have a choice (must affirmatively consent) before patient records go to
a third party (who is not otherwise permitted to receive the data); (3) Individuals have
a right to access their medical records; (4) Security requirements apply under both the

       25
           Peter Swire & DeBrae Kennedy-Mayo, U.S. Private-Sector Privacy: Law
and Practice for Information Privacy Professionals (International Association of
Privacy Professionals (2d ed. 2018)). This is the official textbook for privacy in the
private sector, such as data held by medical providers or car dealers; there is a different
text for federal government privacy topics.
        26
           Id. at 4.
        27
           See Federal Trade Commission, Privacy Online: A Report to Congress (June
1998),       https://www.ftc.gov/sites/default/files/documents/public_events/exploring-
privacy-roundtable-series/priv-23a_0.pdf.
        28
           The FTC has delineated these five practices as “(1) notice/awareness; (2)
choice/consent; (3) access/participation; (4) integrity/security; and (5)
enforcement/redress.” Id.


                                          - 15 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 17 of 71




HIPAA Privacy and Security Rules; and (5) There is enforcement of HIPAA violations
by the Office of Civil Rights in the Department of Health and Human Services.29
       42.    As discussed further below, the Dealer Data Security Law follows these
core FIPs and others and is thus consistent with the predominant intellectual model,
and implementation provisions, for data privacy and security laws globally.
       43.    As an aid to understanding the Dealer Data Security Law and FIPs
generally, I discuss the close similarities between the Dealer Data Security Law and
the HIPAA Privacy Rule. Where helpful, I also refer to provisions on the new
California Consumer Privacy Act and other privacy and security statutes.
       44.    I have chosen HIPAA as a useful comparison for a number of reasons.
First, I am intimately familiar with the reasoning underlying the Privacy Rule. I was
the White House coordinator for the proposed HIPAA Privacy Rule in 1999 an
oversaw the process of review of more than 50,000 public comments on that proposal,
as well as the final HIPAA Privacy Rule, published in 2000.
       45.    Second, I have worked extensively on medical privacy issues since that
time, both as an academic expert and practitioner assisting covered entities comply
with the law, so my knowledge about health privacy remains current.
       46.    Third, the HIPAA Privacy Rule is among the most detailed federal
privacy laws. It is detailed enough to show best practices for handling sensitive
personal information and hence shows how the Dealer Data Security Law similarly
incorporates standard protections for sensitive data.


       29
           As privacy expert Robert Gellman has explained in detail, the list of FIPs
have varied, most with greater detail than the five listed by the FTC. Robert Gellman,
Fair Information Practices: A Basic History (Version 2.18, Apr. 10, 2017),
https://bobgellman.com/rg-docs/rg-FIPshistory.pdf. My own textbook, of 390 pages,
discusses a very large number of federal and state data privacy and security laws, and
FIPs are pervasively used as the standard model for understanding such laws. The five
FIPs listed by the FTC, in my experience, are included in essentially all of the other
lists of basic protections.


                                         - 16 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 18 of 71




       47.    Fourth, the Privacy Rule as promulgated in 2000 remains largely intact
today, which in my opinion is a sign that its approach has been widely accepted. The
U.S. Department of Health and Human Services (“HHS”) made important but limited
revisions to the Privacy Rule in 2002,30 but there have been no significant regulatory
changes since then.
       48.    Congress has significantly amended the HIPAA privacy provisions only
once, in the Health Information Technology for Economic and Clinical Health
(“HITECH”) Act of 2009. 31 The provisions in the HITECH Act kept the overall
structure of the 2000 HIPAA Privacy Rule, while making specific changes. The most
significant change in the HITECH Act strengthened the regulation of “business
associates,” a category of entities relevant to this case because similar safeguards
should apply to both business associates in healthcare and third parties to auto dealers.
       49.    The term “business associates” under HIPAA means entities that
perform work, on behalf of a covered entity, which involves access to protected health
information.32 HITECH brought business associates directly within the enforcement
authority of HHS, as a sign of the importance of ensuring good privacy and security
practices among business associates.33 Applied to the current case, the auto dealer is
the equivalent of a “covered entity” under HIPAA, while Dealer Data Vendors such
as CDK and Reynolds are the equivalent of a “business associate” under HIPAA. The




       30
            U.S. Department of Health and Human Services, Modifications to the
Standards for Privacy of Individually Identifiable Health Information – Final Rule
(Aug. 9, 2002), http://wayback.archive-it.org/3926/20131029140312/http://archive.
hhs.gov/news/press/2002pres/20020809.html.
       31
          The revised law is at 42 U.S.C. § 17934.
       32
          The term is defined in detail in 45 CFR § 160.103.
       33
          Prior to the HITECH Act, the hospital or other covered entity was directly
subject to HIPAA enforcement, including for HIPAA violations by their business
associates.


                                         - 17 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 19 of 71




Dealer Data Security Law is similar to HIPAA in requiring good privacy and security
practices from third parties who receive data from first parties.
       50.    In other sectors, third parties often include computer service companies
that operate on behalf of the first parties. Under HIPAA, business associates notably
include information technology companies that operate on behalf of a covered entity,
such as a hospital. The hospital or other covered entity has primary responsibility for
careful protection of protected health information, which is the information about
individual patients. Similarly, the Gramm-Leach-Bliley Act (GLBA) governs the non-
public personal information of customers of financial services firms, including for auto
lending. Under GLBA, an auto dealer or other company that receives the customer’s
data has primary responsibility to provide security and privacy protections. That
company is held responsible for the actions of its “service providers,” a term that has
essentially the same meaning as “business associate” under HIPAA.
       51.    The Dealer Data Security Law follows the same approach toward third
parties as HIPAA and GLBA. Dealers gather auto lending and other consumer
information, just as hospitals gather patient information. When dealers select a third
party to have access to data, the third parties may not “take any action by contract,
technical means or otherwise to prohibit or limit a Dealer’s ability to protect, store,
copy, share or use Protected Dealer Data.” A.R.S. § 28-4653(A)(3). Similarly, the
third parties “may not require a Dealer to grant . . . the third party direct or indirect
access to the Dealer’s Dealer Data System.” A.R.S. § 28-4652. The dealers have
responsibility for determining how the data is processed, just as a hospital has that
responsibility under HIPAA.

              1.     The Dealer Data Security Law Implements The “Notice”
                     and “Choice” FIPs
       52.    The Dealer Data Security Law is clear on how the FIPs of notice and
choice operate. Protected Dealer Data – which again is data under the control of the


                                         - 18 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 20 of 71




dealer – can go to a third party, including CDK and Reynolds and any other third-party
software application, only with “prior express written consent” of the dealer. A.R.S.
§ 28-4653(B). This ensures a dealer will have notice of how their data is being used
because that data can only be used after consent has been provided.34
       53.      The Dealer Data Security Law similarly complies with the FIP of
choice. 35 The requirement of “prior express written consent” in the Dealer Data
Security Law uses the term “consent,” which was part of the FTC’s original definition
of this FIP in 1998. The Commission at that time called this information practice
“choice/consent.”36 The Dealer Data Security Law reinforces this basic provision of
choice with additional safeguards:
              The Dealer can unilaterally revoke or amend consent with 30 days’
                notice, and third parties must make any agreement relating to the data
                terminable on 90 days’ notice from the Dealer. See A.R.S. §§ 28-
                4653(B)(1), 28-4654(B)(2).
              The consent must be voluntary, and “not be sought or required as a
                condition of or factor for consideration or eligibility for any
                manufacturer program, standard, or policy.” Id. § 28-4653(B)(2);
              A Dealer Data Vendor and Authorized Integrator “may access, use, store
                or share Protected Dealer Data or any other data from a Dealer Data


       34
          Both the Dealer Data Security Law and HIPAA make clear that business
associates must comply with other legal provisions regarding data privacy and security.
The Dealer Data Security Law states that the law “does not prevent a . . . third party
from discharging its obligations as a service provider or otherwise under federal, state,
or local law to protect and secure Protected Dealer Data or to otherwise limit those
responsibilities.” A.R.S. § 28-4653(C). The analogous exceptions for HIPAA
business associates are at 45 CFR § 160.103.
       35
          Federal Trade Commission, Privacy Online: A Report to Congress (June
1998),      https://www.ftc.gov/sites/default/files/documents/public_events/exploring-
privacy-roundtable-series/priv-23a_0.pdf.
       36
          Id.


                                         - 19 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 21 of 71




              System only to the extent allowed in the written agreement with the
              Dealer.” A.R.S. § 28-4654(B)(1).
       54.    The Dealer Data Security Law’s use of “prior express written consent”
is consistent with the level of consent in other prominent privacy and security regimes.
Affirmative (opt-in) consent is the general requirement, for instance, under the HIPAA
Privacy Rule. See 45 CFR § 164.506(b). Another example under U.S. law is the
Wiretap Act, governing whether an individual has consented to interception of
communications. See 18 U.S.C. § 2511. An even more detailed consent regime
applies in the European Union, under the General Data Protection Regulation
(“GDPR”).37
       55.    The Dealer Data Security Law’s high standard for notice and consent
provides strong protections for consumers’ and dealers’ data.

              2.     The Dealer Data Security Law Implements The “Access”
                     FIP
       56.    The Dealer Data Security Law provides the FIP of access, in ways that
are fundamentally similar to access in HIPAA.
       57.    The Dealer Data Security Law prohibits a third party from taking “any
action by contract, technical means or otherwise to prohibit or limit a Dealer’s ability
to protect, store, copy, share, or use Protected Dealer Data.” A.R.S. § 28-4653(A)(3).
This statutory provision assures the Dealer right to access, to “store, copy, share, or
use” the data. The HIPAA Privacy Rule defines access as “the ability or the means
necessary to read, write, modify, or communicate data/information or otherwise use
any system resource.” 45 CFR § 164.304. Both definitions similarly list a variety of


       37
         See General Data Protection Regulation, Definitions, https://gdpr-info.eu/art-
4-gdpr/ (consent “means any freely given, specific, informed and unambiguous
indication of the data subject’s wishes by which he or she, by a statement or by a clear
affirmative action, signifies agreement to the processing of personal data relating to
him or her.”).


                                         - 20 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 22 of 71




activities by which the eligible person can access information. Both include the catch-
all term that access includes the “use” of data.
       58.      The Dealer Data Security Law provides additional requirements
concerning access, to ensure that it is feasible and cost-effective in practice. The
statute prohibits “imposing any fee or other restriction on the Dealer or an authorized
integrator for accessing or sharing Protected Dealer Data.” A.R.S. § 28-4653(A)(3)(a)
(emphasis added). The statute also regulates and limits the charge for access: “A third
party must disclose a charge to the Dealer and justify the charge by documentary
evidence of the costs associated with access or the charge will be deemed to be a fee
pursuant to this subdivision.” Id. (emphasis added).
       59.      Similar requirements apply in HIPAA, to ensure that there is effective
access at a reasonable cost. HIPAA provides detailed specifications concerning
“access of individuals to protected health information.” 45 CFR § 164.524. For
instance, a hospital or other covered entity “must provide the individual with access to
the protected health information in the form and format requested by the individual, if
it is readily producible in such form and format.” 45 CFR § 164.524(c)(2)(i). HIPAA
limits fees: the hospital or other covered entity may only impose “a reasonable, cost-
based fee.” 45 CFR § 164.524(c)(4). The “cost-based fee” in HIPAA closely
corresponds to the “costs associated with access” in the Dealer Data Security Law.

                3.       The Dealer Data Security Law Implements The “Security”
                         FIP
       60.      The HIPAA Privacy and Security Rules, taken together, create a detailed
regime for achieving the Security FIP. The HIPAA Privacy Rule contains general
security requirements: “A covered entity must have in place appropriate administrative,
technical, and physical safeguards to protect the privacy of protected health
information.”        45 C.F.R. § 164.530(c)(1).    The HIPAA Security Rule provides
additional, specific security requirements. 45 C.F.R. § 164.302 to 164.318.


                                          - 21 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 23 of 71




       61.     The Dealer Data Security Law has extensive security-related provisions,
similar in effect to the HIPAA regime. First, the Dealer Data Security Law uses the
STAR standards, which are designed to promote best practices in automotive security
and have had the active participation of CDK and Reynolds. Second, the law requires
the use of APIs or similar interfaces. APIs have grown rapidly in recent years in large
part due to their security features.
                      a.     The STAR Standards
       62.    The Dealer Data Security Law incorporates robust security standards for
third-party access to Protected Dealer Data, in particular the Standards for Technology
in Automotive Retailing (“STAR” standards).38
       63.    The STAR standards are promulgated by a group of dealers,
manufacturers, third-party software providers, and automotive-related industry
organizations.39 CDK is an active member of STAR.40 CDK’s membership entitles it
to vote on all major issues of the organization, including new content and changes to
STAR standards. Moreover, CDK was a member of the small team that worked on
the API security recommendations for the organization.41 Reynolds’s website also




       38
          See A.R.S. § 28-4653(A)(3) (prohibiting limitations on access by a third party
that “has satisfied or is compliant with the STAR standards or other generally accepted
standards that are at least as comprehensive as the STAR standards”); id. § 28-
4654(A)(1) (requiring Dealer Data Vendors to “adopt and make available a
standardized framework for the exchange, integration and sharing of data . . . using the
STAR standards or a standard that is compatible with the STAR standards”).
       39
           STAR, Who We Are, https://www.starstandard.org/index.php/about-
star/who-we-are.
       40
          STAR, Meet Our Members, https://www.starstandard.org/index.php/about-
star/membership-list.
       41
            STAR Newsletter (November 2018), https://www.starstandard.org/
index.php/whats-new/star-newsletter-november-2018.


                                         - 22 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 24 of 71




boasts of the STAR 2006 DTS Implementation award the company received in for its
role in leadership in implementing technology standards.42
       64.    The STAR standards “allow different automotive entities to be able to
easily exchange and utilize data critical to running all areas of business.” 43 The
standards cover everything from part codes to customer service and have been the
industry standard since its inception in 2001.
       65.    The STAR standards include Dealer Data Security Guidelines that are
updated annually.       These guidelines provide “industry best practices and
recommendations for automotive retail data security.”44
       66.    As an example of how they are used, in 2015 Equifax, Inc. used APIs
and STAR standards in the roll out of its automotive technology platform,
AutoConnect, which enables partners to deliver credit, marketing, risk and verification
solutions seamlessly to their clients.45 Kathi Mehall, Vice President of Technology for
Automotive Services for Equifax noted that the platform used “auto-specific API’s
(Application Programing Interfaces) based on the Standards for Technology in
Automotive Retail (STAR) to help streamline partners’ implementation and
deployment of Equifax data and services.”46


       42
          Thomas Schwartz, Reynolds and Reynolds Receives STAR 2006 DTS
Implementation Award (January 4, 2007), https://www.reyrey.com/company/media-
center/news-releases/reynolds-and-reynolds-receives-star-2006-dts-implementation.
       43
            The STAR Standards, https://www.starstandard.org/index.php/star-
standards/the-standards.
       44
          STAR, Dealer Data Security Guidelines (2018), https://www.starstandard.
org/images/SIGINFRASTRUCTURE/2018--Data-Security-Guideline.pdf.
       45
           See PR Newswire, Equifax Announced New Automotive Technology
Platform at NADA Convention; AutoConnect platform from Equifax allows partners
to seamlessly deliver auto-specific solutions in real-time to its customers (January 22,
2015),       https://www.prnewswire.com/news-releases/equifax-announces-new-auto
motive-technology-platform-at-nada-convention-300024393.html.
       46
          Id. I note that Equifax’s well publicized security breach has nothing to do
with AutoConnect, and thus, does not call into question the security of AutoConnect
or the STAR Standards. The Equifax example does show commercial recognition, by

                                         - 23 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 25 of 71




                     b.      Application Programming Interfaces (“APIs”)
       67.    The Dealer Data Security Law endorses APIs as the default mechanism
to securely exchange data.47 An API is a piece of software that performs functions
(here, data access) for another piece of software in a programmable way. In essence,
APIs enable machine-to-machine communication. 48 The use of APIs has grown
rapidly in recent years in large part because of their security features.
       68.    APIs are a ubiquitous technology. One API indexing website has
catalogued more than 20,000 API’s that touch every facet of the internet and the
economy.49 This includes APIs for industries that deal with personal and/or sensitive
consumer data such as education, finance, advertising, commerce, social media,
healthcare and travel.50 For example, the Securities Industry and Financial Markets
Association recently issued principles for data aggregation APIs that affirm that
consumers “may use third-parties to access their financial account data” and “such
access should be safe and secure.”51 And outside the United States, the European

a major company, of the importance of the STAR standards and APIs to security
related to automobile dealer data.
        47
           See A.R.S. § 28-4654(A)(2) (requiring Dealer Data Vendors to “provide
access to open application programming interfaces to authorized integrators,” unless
APIs “are not the reasonable commercial or technical standard for secure data
integration,” in which case, “the Dealer Data Vendor may provide a similar open
access integration method”).
        48
           See Red Hat, What is an API?, https://www.redhat.com/en/topics/api/what-
are-application-programming-interfaces.
        49
           Several websites have sprung up that index the world’s public and private
APIs. See Programmable Web: API Directory, https://www.programmableweb.com/
category/all/apis; Mashape: Find and Connect to Thousands of APIs, https://market.
mashape.com/explore; Rapid API: Find and Connect to Thousands of APIs,
https://rapidapi.com/; APIHarmony: Welcome to API Harmony!, https://apiharmony-
open.mybluemix.net/public; APIs.io: APIs: Find And Be Found, http://apis.io/;
APIsGuru: APIs in Collection, https://apis.guru/browse-apis/.
        50
           IBM Developer Blog, API Use Cases for Every Industry (August 15, 2017),
https://developer.ibm.com/apiconnect/2015/11/01/api-use-cases-for-every-industry/.
        51
           See Securities Industry and Financial Markets Association, SIFMA Data
Aggregation Principles (Apr. 2018), https://www.sifma.org/wp-content/uploads/
2018/04/sifma-Data-Aggregation-Principles.pdf.


                                          - 24 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 26 of 71




Union’s Payment Services Directive 2 (“PSD2”) requires the use of standardized
APIs. 52 Similar to the Dealer Data Security Law, PSD2 requires banks to grant
licensed third-party payment service providers access to bank infrastructure and
account data using a standardized API.
      69.    Governments also rely extensively on APIs at both the state and federal
level. Federal government agencies “are encouraged to take a machine-readable
approach to providing information by making high-value data and content available
through Web APIs, supporting open standards and interoperability.”53 Providing this
information through Web APIs makes data assets freely available for use within
agencies, between agencies, in the private sector, and by citizens.54 As of July 2018,
the U.S. Federal government had APIs spanning every major department of the
government including the Census Bureau, Department of Commerce, Department of


      52
           UK Finance, Payment Services Directive 2 and Open Banking, https://www.
ukfinance.org.uk/guidance/payment-services-directive-2-and-open-banking.
        53
           Chris Noonan Sturm, FTC launches first Web API to make Early
Terminations more accessible (June 25, 2018), https://www.ftc.gov/news-
events/blogs/competition-matters/2018/06/ftc-launches-first-web-api-make-early-
terminations.
        54
           See, e.g., HHS Proposes New Rules to Improve the Interoperability of
Electronic Health Information, https://www.hhs.gov/about/news/2019/02/11/hhs-
proposes-new-rules-improve-interoperability-electronic-health-information.html (The
Office of the National Coordinator for Health Information Technology recently
proposed a rule to “promote[] secure and more immediate access to health information
for patients and their healthcare providers . . . [T]he proposed rule calls on the
healthcare industry to adopt standardized application programming interfaces (APIs),
which will help allow individuals to securely and easily access structured and
unstructured EHI formats . . .”); Federal Student Loan Program Data, https://catalog.
data.gov/dataset/federal-student-loan-program-data (Office of Federal Student Aid
within the Department of Education uses APIs to “Provide[] recipient and
disbursement information each quarter for the Direct Loan and Federal Family
Education Loan Programs by postsecondary school.”); Beneficiary Claims Data API,
https://bcda.cms.gov/ (Centers for Medicare & Medicaid Services uses a “standards-
based API, BCDA [to] further[] CMS’ ongoing commitment to MyHealthEData, a
government-wide initiative that emphasizes adopting an API-first approach to
modernize how CMS exchanges data with stakeholders across the healthcare
system.”); Data.gov Applications, https://www.data.gov/applications; Open Data DC,
https://opendata.dc.gov/.


                                         - 25 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 27 of 71




Energy, Department of Health and Human Services, and the National Aeronautics and
Space Administration, to name a few.55
       70.    The U.S. Department of the Treasury (“Treasury”) has issued a report
that extols the benefits of API use in the United States financial system.56 One key
benefit mentioned is that APIs “allow for the inclusion of robust security features,
greater transparency and access controls for consumers, improved data accuracy, and
more predictable and manageable information technology costs.”57 The use of APIs
to protect the sensitive information in the financial services and health care industries
demonstrates that APIs are also appropriate for the security of Protected Dealer Data.
       71.    Notably, Reynolds and CDK themselves offer APIs to access Protected
Dealer Data on their DMS, although I understand that Reynolds and CDK make only
certain Protected Dealer Data available through an API and charge high data access
fees for use of the API. The Reynolds and CDK APIs are called the Reynolds Certified
Interface (“RCI”) and Third-Party Access (“3PA”), respectively. In fact, CDK’s and
Reynolds’s own cybersecurity experts have testified that 3PA and RCI are “essentially”
APIs, which are “qualitatively better” than other access methods. See Hr’g Tr.
1- P- 127 (Dkt. 162), Authenticom, Inc. v. CDK Global, LLC, No. 17-cv-318 (W.D.
Wis. June 26, 2017); see also id. at 1-P-139 to 140 (same expert testifying an API is
“secure”); id. at 1-P-151 (same expert testifying an API would not be a “tax” on CDK’s
and Reynolds’s systems).



       55
            APImetrics, US Government API Performance Dashboard (July 2018),
https://apimetrics.io/apimetrics-free-api-tools-resources/check-api-health/us-
government-api-performance-dashboard/
        56
           U.S. Department of the Treasury, A Financial System That Creates Economic
Opportunities:        Nonbank Financials, Fintech, and Innovation (July 2018),
https://home.treasury.gov/sites/default/files/2018-07/A-Financial-System-that-
Creates-Economic-Opportunities---Nonbank-Financi....pdf).
        57
           Id. at 26.


                                         - 26 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 28 of 71




       72.      I have also reviewed the Declaration of Hoyt Kesterson concerning APIs
and other security issues. Based on my own experience in the cybersecurity field, and
as a Professor who teaches cybersecurity in the College of Computing at Georgia Tech,
I concur with Mr. Kesterson’s testimony, including the two overall conclusions:
              DMS providers may implement the Dealer Data Security Law in ways
                that maintain the integrity, confidentiality and performance of their data
                systems    and   protect   their    intellectual   property   through   the
                implementation of an application programming interface (also known as
                API);
              DMS providers may implement the Dealer Data Security Law in ways
                that ensure proper and correct security safeguards by requiring
                compliance with the STAR standards or more rigorous standards
                because the DMS providers themselves will be the sole implementors of
                the software that processes service requests and it is the quality of their
                implementation that ensures a correct, secure, and efficient service.

                4.      The Dealer Data Security Law Meets The “Enforcement”
                        FIP
       73.      The Dealer Data Security Law amended Title 28, Chapter 10, of the
Arizona Revised Statutes. I understand that the general enforcement provision for
Title 28 apply: “A person who violates a provision of this title or who fails or refuses
to do or perform an act or thing required by this title is guilty of a class 2 misdemeanor,
unless the statute defining the offense provides for a different classification.” A.R.S.
§ 28-121(A).58 The attorney general “shall prosecute and defend in the name of this
state all actions necessary to carry out this title.” A.R.S. § 28-333.


       58
          Section 28-121(C) further provides: “In addition to any other penalty
assessment provided in this title, the court shall levy the surcharge as required by
sections 12-116.01 and 12-116.02.”


                                           - 27 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 29 of 71




       74.    HIPAA, GLBA, data breach laws, and innumerable other privacy and
security laws also include enforcement. For instance, for HIPAA, 45 C.F.R. § 160.400
to § 160.426 set forth the enforcement regime for imposition of civil monetary
penalties, enforced by the Office of Civil Rights of the Department of Health and
Human Services. As with the other core FIPs of notice, choice, access, and security,
the Dealer Data Security Law contains the standard elements of statutes governing the
control of data.

              5.     The Dealer Data Security Law Implements the Right to Data
                     Portability
       75.    The Dealer Data Security Law also implements FIPs going beyond the
five core FIPs of notice, choice, access, security, and enforcement. Specifically, as
part of a growing global trend, the Dealer Data Security Law assures dealers their right
to data portability. Mark Zuckerberg of Facebook in 2019 wrote: “regulation should
guarantee the principle of data portability. If you share data with one service, you
should be able to move it to another. This gives people choice and enables developers
to innovate and compete.” 59 Erin Egan of Facebook published a report on “Data
Portability and Privacy” in September 2019, stating: “The benefits of data portability
to people and markets are clear.”60 Egan added: “There’s growing agreement among
policymakers around the world that data portability – the principle that you should be
able to take the data you share with one service and move it to another – can help
promote competition online and encourage the emergence of new services.”61

       59
          Mark Zuckerberg, The Internet Needs New Rules. Let’s Start in These four
Areas, Washington Post (Mar. 30, 2019), https://www.washingtonpost.com/
opinions/mark-zuckerberg-the-internet-needs-new-rules-lets-start-in-these-four-
areas/2019/03/29/9e6f0504-521a-11e9-a3f7-78b7525a8d5f_story.html.
       60
           Erin Egan, Charting a Way Forward: Data Portability and Privacy,
Facebook (Sept. 2019) at 3, https://fbnewsroomus.files.wordpress.com/2019/09/data-
portability-privacy-white-paper.pdf.
       61
          Id. As a note on my own background, in addition to my privacy and security
background, I have taught semester courses in Antitrust Law as a law professor, and
was the first academic to write about the intersection of privacy and antitrust, in

                                         - 28 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 30 of 71




       76.    The right to data portability has now been clearly established in
jurisdictions including the European Union and California. Article 20 of the European
Union’s GDPR guarantees the “right to data portability.” That right notably includes
persons having the right to receive the personal data concerning them “in a structured,
commonly used, and machine-readable format.”62 Individuals also have the right to
determine which other service should receive the data, with “the right to transmit those
data to another controller without hindrance from the controller to which the personal
data have been provided.” 63 (emphasis added).         Similar rules apply under the
California Consumer Protection Act of 2018 (“CCPA”), which goes into effect in
January 2020. Under Section 1798.100(d) of that law, where a business responds to
an access request electronically, it must provide the personal information to the
consumer in “a portable and, to the extent technically feasible, in a readily useable
format that allows the consumer to transmit this information to another entity without
hindrance.”64 Both GDPR and the CCPA emphasize the importance of portability by
using the same language of transfers “without hindrance.”


testimony submitted to the FTC in 2007. Peter Swire, Protecting Consumers: Privacy
Matters in Antitrust Analysis, (Oct. 19, 2007), https://www.americanprogress.
org/issues/economy/news/2007/10/19/3564/protecting-consumers-privacy-matters-
in-antitrust-analysis/.
        62
            European Union General Data Protection Regulation, Art. 20(1),
http://www.privacy-regulation.eu/en/article-20-right-to-data-portability-GDPR.htm
        63
            Id. Art. 4(7), http://www.privacy-regulation.eu/en/article-4-definitions-
GDPR.htm (“Controller” is a term of art in E.U. data protection law, defined as “the
natural or legal person, public authority, agency or other body which, alone or jointly
with others, determines the purposes and means of the processing of personal data”).
In the auto dealer context, for instance, where Protected Dealer Data is held by a Dealer
Data Vendor such as CDK or Reynolds, a right to data portability would mean that the
latter would be required to transmit those data “without hindrance” to the Dealer or an
Authorized Integrator.
        64
           Cal. Civ. Code § 1798.100 (emphasis added). For a comparison of data
portability under the GDPR and the CCPA, see Yuli Takatsuki, “CCPA Blog Series,
Part 2: Rethinking Access and Data Portability Rights,” (Mar. 28, 2019)
https://privacylawblog.fieldfisher.com/2019/ccpa-blog-series-part-2-rethinking-
access-and-data-portability-rights (comparing CCPA and GDPR).


                                         - 29 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 31 of 71




       77.    Another recent example of the right to data portability comes from HHS.
HHS released two proposed rules in February 2019 seeking to assure greater inter-
operability for health records, consistent with privacy and security protections. The
Office of the National Coordinator for Health Information Technology in 2019
proposed a rule to “promote[] secure and more immediate access to health information
for patients and their healthcare providers . . . [T]he proposed rule calls on the
healthcare industry to adopt standardized application programming interfaces (APIs),
which will help allow individuals to securely and easily access structured and
unstructured EHI formats.” 65 To ensure portability, the proposed rule specifically
includes prohibitions on “information blocking,” which are practices that
“unreasonably limit the availability, disclosure, and use of electronic health
information undermine efforts to improve interoperability.” 66         The Center for
Medicare and Medicaid Services, within HHS, proposed a similar rule for entities
within its jurisdiction, “to make patient data more useful and transferable through open,
secure, standardized, and machine-readable formats.”67
       78.    Similarly, the Treasury in 2018 recommended that the Consumer
Financial Protection Bureau interpret Dodd-Frank to require “data portability” for
consumer financial information.       Specifically, the Treasury recommended that
consumer rights to access data extend to “data aggregators and consumer fintech
application providers” who have been authorized by consumers “to access their


       65
           “HHS Proposes New Rules to Improve the Interoperability of Electronic
Health Information,” (Feb. 11, 2019), https://www.hhs.gov/about/news/2019/02/11/
hhs-proposes-new-rules-improve-interoperability-electronic-health-information.html.
I note that the right to portability here applies to companies – “healthcare providers” –
in addition to portability for individual patients.
        66
           Id.
        67
           “CMS Advances Interoperability and Patient Access to Health Data Through
New Proposals,” (Feb. 8, 2019), https://www.cms.gov/newsroom/fact-sheets/cms-
advances-interoperability-patient-access-health-data-through-new-proposals.


                                         - 30 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 32 of 71




financial account and transaction data from financial services companies.” 68 The
Treasury explained that this would “advance consumer interests” by allowing
consumers to benefit “from data aggregation and the innovations that flow through
from fintech applications.”69
       79.    The State of Arizona through the Dealer Data Security Law followed
this global trend toward the right to data portability, in at least two provisions. One
provision applies to access by Authorized Integrators that have met security standards.
The statute prohibits a third party, such as a DMS provider, from “placing an
unreasonable restriction on integration by an Authorized Integrator.”70 To ensure data
portability, the statute defines the term “unreasonable restriction,” notably to include:
(i) “An unreasonable limitation or condition on the scope or nature of the data that is
shared with an Authorized Integrator; (ii) An unreasonable limitation or condition on
the ability of the Authorized Integrator to write data to a Dealer Data System; . . . [or]
(v) Prohibiting or limiting a dealer’s ability to store, copy, or securely share or use
Protected Dealer Data outside of the Dealer Data system in any manner and for any
reason.”71
       80.    A second part of the Dealer Data Security Law requires data portability
when a dealer provides notice of intent to terminate an agreement with a third party,
such as a Dealer Data Vendor or Authorized Integrator. In such situations, a third party
“must work to ensure a secure transition of all Protected Dealer Data to a successor



       68
           See A Financial System That Creates Economic Opportunities Nonbank
Financials, Fintech, and Innovation, Executive Order 13772 on Core Principles for
Regulating the United States Financial System at 31 (July 2018),
https://home.treasury.gov/sites/default/files/2018-07/A-Financial-System-that-
Creates-Economic-Opportunities---Nonbank-Financi....pdf).
        69
           See id.
        70
           A.R.S. § 28-4653(A)(3)(b).
        71
           Id.


                                          - 31 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 33 of 71




Dealer Data Vendor or Authorized Integrator.”72 The law includes language similar
to the “without hindrance” approach in California and other data portability laws – the
third party must provide “access to or an electronic copy of all Protected Dealer Data
and all other data stored in the Dealer Data System in a commercially reasonable time
and format that a successor Dealer Data Vendor or Authorized Integrator can access
and use.”73
       81.      This discussion documents the significant global trend toward the right
of data portability, including acceptance across a range of settings, from Facebook to
the U.S. health care system. The provisions of the Dealer Data Security Law closely
track the data portability requirements found elsewhere.

V.     CDK’s and Reynolds’s Practices Demonstrate The Dealer Data Security
       Law Does Not Diminish Data Security
       82.      CDK and Reynolds have claimed in this litigation that the Dealer Data
Security Law will expose consumer and dealer data to security risks. However, in
practice, CDK and Reynolds have adopted many aspects of the Dealer Data Security
Law. This supports the conclusion that the Dealer Data Security Law is consistent
with strong practices for privacy and data security.
       83.      First, as explained above, CDK and Reynolds already use APIs as the
principal method for the exchange of data between a dealer’s DMS database and a
third-party. CDK’s and Reynolds’s own existing practices for exchanging Protected
Dealer Data through APIs therefore demonstrates that Arizona’s Law, which
prescribes APIs for the exchange of data where requested by a dealer, is consistent
with strong practices for privacy and data security.
       84.      Second, also as explained above, CDK and Reynolds have historically
recognized that dealers own and control Protected Dealer Data and should be able to

       72
            A.R.S. § 28-4654(B)(3).
       73
            A.R.S. § 28-4654(B)(3)(a).


                                         - 32 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 34 of 71




decide which third parties may access that data (which is a right that the Dealer Data
Security Law gives to dealers). The text of the Dealer Data Security Law is consistent
with this approach, including by clearly labeling the relevant data as “Dealer Data”
and describing companies such as CDK and Reynolds as “Dealer Data Vendors.”
       85.    Third, CDK and Reynolds agree that dealers have the ability to manually
extract data from the DMS and to send that data to third-party software providers of
the dealer’s choice.74 CDK and Reynolds only dispute whether dealers may authorize
third parties to automatically access Protected Dealer Data on a DMS. This clear
ability for dealers to access Dealer Data is consistent with the statute’s approach that
“Dealer Data” belongs to, and is under the control of, dealers. Based on my discussion
above about the security protections offered by the statute, notably including its use of
the Star standards and APIs, automatic access as authorized by the statute is consistent
with strong privacy and data security practices.
       86.    Fourth, CDK owns two “Authorized Integrators” – DMI and IntegraLink
– that integrate with non-CDK DMSs, as contemplated by the Dealer Data Security
Law.75 That CDK itself operates two such companies demonstrates that access by
Authorized Integrators, pursuant to the Dealer Data Security Law, is consistent with
strong privacy and data security practices.


       74
           See Crutchfield Decl. ¶ 15 (“Dealers have the ability to extract and transmit
data that is housed on the DMS, including to certain third-party software application
providers, for no cost. They may do so through utilizing ‘manual reporting.’ Under
that process, a dealership employee runs a report and exports the resulting data into a
file, such as a plain-text file or an Excel spreadsheet, which the dealer may then send
to a vendor.”); Hall Decl. ¶ 19 (“Reynolds also provides its dealership licensees with
secure reporting tools built into the DMS such as Dynamic Reporting that allow
dealership employees to build, schedule, and export reports of a dealer’s operational
or business data, either or the dealer’s internal use or for transmittal to any third
party.”)
        75
           See A.R.S. § 28-4654 (requiring “a standardized framework” and “open
application programming interfaces” (or a similar open access integration method) be
made available to Authorized Integrators); see Hr’g Tr. 2-P-191, Authenticom, Inc. v.
CDK Global, LLC, No. 17-cv-318 (W.D. Wis. June 27, 2017), Dkt. 163.


                                         - 33 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 35 of 71




       87.    Fifth, CDK and Reynolds have contracted with Authorized Integrators
to access to Protected Dealer Data for use by CDK’s and Reynolds’s own third-party
software applications that need access to such data.76 That CDK and Reynolds have
used Authorized Integrators in their capacity as third-party software providers
indicates that the Dealer Data Security Law is consistent with strong privacy and data
security practices.
       88.    Sixth, CDK and Reynolds have “whitelisted” Authorized Integrators in
a large number of instances, thereby allowing those Authorized Integrators (separate
and apart from existing APIs) to access Protected Dealer Data on CDK’s and
Reynolds’s own DMSs.         As one federal judge described it, “Reynolds allows
significant exceptions by ‘whitelisting’ certain third parties that it allows to access its
system, most notably DMI, CDK’s third-party integrator.” Authenticom, Inc. v. CDK
Global, LLC, 2017 WL 3017048, at *7 (W.D. Wisc. July 14, 2017); see id. (“There
was ample evidence that Reynolds allowed (and even continues to allow to this day)
third parties to use dealer credentials when it suited Reynolds.”). CDK and Reynolds
presumably would not allow such access if they had legitimate privacy and data
security concerns.77
VI.    Conclusion
       89.    In closing, I emphasize two themes from this testimony. First, the Dealer
Data Security Law ratifies the long-held understanding of who owns and controls the
data generated in the course of the dealer’s business. The statute defines this as


       76
          See Hr’g Tr. 1-A-97, Authenticom, Inc. v. CDK Global, LLC, No. 17-cv-318
(W.D. Wis. June 26, 2017), Dkt. 164 (discussing Reynolds’s Naked Lime); id. at 1- A-
120 to 125 (testimony of Authorized Integrator Authenticom that both CDK and
Reynolds have “themselves use[d] Authenticom for data integration services” despite
“using data security and system integrity as a reason to block Authenticom”).
       77
          See Hr’g Tr. 1-A-125 to 133 & PHX-93, Authenticom, Inc. v. CDK Global,
LLC, No. 17-318 (W.D. Wis. June 26, 2017), Dkt. 164; see also id. at 2-P-37 to 38, 2-
P-86 to 89 (Reynolds witness confirming “whitelisting” practice).


                                          - 34 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 36 of 71




“Protected Dealer Data.” Consistent with the FTC’s approach, the dealers are the “first
parties” who have responsibility to handle the data carefully, notably for the consumers
who selected that dealer. 78 Other entities who receive the data are “third parties”
generally unknown to consumers, including Dealer Data Vendors such as CDK and
Reynolds. Dealer Data Vendors do not call the shots about consumer data; the Dealer
Data Security Law reaffirms that the dealers selected by consumers are the ones
responsible for decisions about the data.
       90.    The second theme of my testimony is that the Dealer Data Security Law
closely tracks the Fair Information Principles found in innumerable security and data
privacy laws, in the United States and globally. The statute assures the core FIPs of
notice, choice, access, security, and enforcement. It also assures the right to data
portability, as part of a global trend to prevent third parties from unreasonably
restricting access to data. Put another way, the Dealer Data Security Law has widely
accepted and widely adopted FIPs provisions, many of which closely track HIPAA
and other legal regimes that govern protection of data.
       91.    In conclusion, the Dealer Data Security Law ratifies the long-held
understanding about who owns and controls the data – the dealer. Then, it uses the
standard FIPs to govern how to implement that ownership and control. My expert
opinion, based on the facts available to me and my expertise in security and privacy,
is that the Dealer Data Security Law is consistent with the FIPs and good security and
privacy principles.




       78
         As discussed during the discussion of data portability, above, the E.U. term
for what the FTC calls the “first party” is “controller” – the entity that has control over
how the data is protected.


                                          - 35 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 37 of 71




      I declare under penalty of perjury that the foregoing is true and correct to the
best of my knowledge and belief. Executed on this 28thth day of September 2019.


                           By: ________________________
                                 Peter P. Swire




                                       - 36 -
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 38 of 71



                          Appendix A
                        Curriculum Vitae
       Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 39 of 71



                                       PETER P. SWIRE, J.D.
                                       Scheller College of Business
                                      Georgia Institute of Technology
                                          800 West Peachtree NE
                                             Atlanta GA 30308
                                          Phone: (240) 994-4142
                                           peter@peterswire.net
                                      peter.swire@scheller.gatech.edu

                                        http://www.peterswire.net
                      http://scheller.gatech.edu/directory/faculty/swire/index.html




Education

YALE UNIVERSITY                                                                                 School of Law
Juris Doctor                                                                                                 1985
ABD, Program of Doctor of Civil Laws (Law and Political Theory).
Senior Editor, Yale Law Journal (1983 – 1985)

UNIVERSITÉ LIBRE DE BRUXELLES
1980 – 1981      Student, in French, at the Institute of European Studies and in Economics                Belgium

PRINCETON UNIVERSITY                     Woodrow Wilson School of Public and International Affairs
Bachelor of Arts (Summa Cum Laude, Phi Beta Kappa)                                                      1980
Concentration: Economics
Thesis Title: “The Onslaught of Complexity: Information Technologies and Their Effects on Legal and Economic
Thought”




Experience


GEORGIA INSTITUTE OF TECHNOLOGY                                                Scheller College of Business
Elizabeth and Tommy Holder Chair of Law and Ethics                                              Atlanta, GA

Aug. 2013 – present      Law and Ethics Program. Appointments by courtesy to the College of Computing and the
                                 School of Public Policy. Associate Director for Policy, Georgia Tech Institute for
                                 Information Security and Privacy. 2013-2017, Nancy J. & Lawrence P. Huang
                                 Professor of Law and Ethics.




                                                       -1-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 40 of 71



ALSTON & BIRD, LLP
Senior Counsel                                                                                      Atlanta, GA

Jan. 2015 – present   Under University rules governing outside consulting, assist clients in global law firm on
                      privacy, cybersecurity, and other matters.


PRESIDENT’S REVIEW GROUP ON INTELLIGENCE AND COMMUNICATIONS
TECHNOLOGY
Member

2013-2014             One of five members appointed by President Obama to recommend policy changes for the
                      U.S. intelligence community. Report issued in December, 2013. Along with other
                      recommendations that have been adopted, the major provisions of the USA-FREEDOM Act
                      were based on the Report.

WORLD WIDE WEB CONSORTIUM
Co-Chairman, Tracking Protection Working Group

2012-2013             Led global process to develop a Do Not Track standard for users surfing the Internet.
                      Responsible for leading “compliance specification” for web sites that receive a user’s Do Not
                      Track signal.

OHIO STATE UNIVERSITY                                                                  Moritz College of Law
C. William O’Neill Professor in Law and Judicial Administration                                Columbus, OH
1996 – 2013

2006                                    Named C. William O’Neill Professor in Law and Judicial Administration
2002 – 2013                             Director, Washington DC Summer Program (except when in government)
1997                                                                              Promoted to Full Professor
1996-97                                                                                    Associate Professor

NATIONAL ECONOMIC COUNCIL                                                                    The White House
Special Assistant to the President for Economic Policy                                        Washington, DC
2009 – 2010           Principal responsibility for administration’s inter-agency coordination on housing and housing
                      finance issues. In addition, extensive work on technology issues, including broadband,
                      spectrum, patents, net neutrality, and privacy/surveillance. Reported to Lawrence Summers.

OBAMA-BIDEN PRESIDENTIAL TRANSITION TEAM
Member                                                                                        Washington, DC
2008 – 2009           Activities included: Counsel to New Media Team; member of transition team for Federal
                      Communications Commission and Federal Trade Commission.

MORRISON & FOERSTER, LLP
Part-time Consultant                                                                          Washington, DC
2001 – 2008           Responsibilities for legal work with global privacy and cybersecurity practice.

GEORGE WASHINGTON UNIVERSITY                                                                     Law School
2001 – 2002 Visiting Professor                                                                Washington, DC
2002 – 2009 Adjunct Professor


                                                     -2-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 41 of 71



EXECUTIVE OFFICE OF THE PRESIDENT OF THE UNITED STATES TheWhiteHouse
Chief Counselor for Privacy, Office of Management & Budget Washington, DC
1999 –2001                 Policy official with government-wide responsibility for privacy issues. White House
                           Coordinator for HIPAA medical privacy regulation; Coordinator, White House Working
                           Group on legislative proposal to update wiretap and electronic surveillance laws; substantial
                           work on computer security, encryption, international data flows, financial privacy, and other
                           topics.

UNIVERSITY OF VIRGINIA                                                                            School of Law
1990 –1996 Associate Professor                                                                 Charlottesville, VA

POWELL, GOLDSTEIN, FRAZER & MURPHY
Associate                                                                                          Washington, DC
1986 – 1990                Advocacy practice before Congress and agencies, on banking, environmental,
                           high-technology and other issues.

UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
1985 – 1986 Judicial Clerk to the Honorable Ralph K. Winter, Jr. New Haven, CT & NY, NY



Honors and Awards

Outstanding Academic Scholarship Award, Future of Privacy Forum 10th Anniversary (2019)
Named Andrew Carnegie Fellow for project on “Protecting Human Rights and National Security in the New Era of Data
         Nationalism” (one of 31 Fellows chosen in national competition)
Member, National Academy of Sciences Forum on Cyber-Resiliency (2015-present)
Privacy Leadership Award of the International Association of Privacy Professionals (2015) (annual award of the IAPP, a
         group with over 50,000 members)
Selected, Notable Paper for “Privacy Papers for Policy Makers 2015” by the Future of Privacy Forum, for “Going Dark:
         Encryption, Technology, and the Balance Between Public Safety and Privacy (2015)
American Library Association 2014 James Madison Award, to the Review Group on Intelligence and Communications
         Technology, for “the public’s right to know at the national level” (2014).
Selected, “Privacy Papers for Policy Makers 2012” by the Future of Privacy Forum, for “Going Dark vs. the Golden Age
         of Surveillance” (2012)
First Runner-Up, Privacy Law Scholars Conference vote on best proposal for USvJones.com (2012)
Distinguished Paper Award, 19th IEEE International Conference on Requirements Engineering (2011)
Senior Fellow, Future of Privacy Forum in Washington DC (2010 – present)
Senior Fellow, Center for American Progress in Washington, DC (2005 – 2014, except for leave)
Policy Fellow, Center for Democracy and Technology in Washington DC (2005 – 2015, except for leave)
Cyber Fellow, New America Foundation in Washington DC (2015-present)
Named John Glenn Scholar in Public Policy Research by the John Glenn Institute for Public Policy & Public Service, for
         “What Should Still be Secret? Lessons on Anti-terrorism, Cybersecurity, and Privacy” (2003)
Distinguished Privacy Leadership Award, presented by Privacy & American Business, 2000
Named Ameritech Faculty Fellow for 1997-99, in competition within Ohio State University, for project on "The Role of
         Law in Assuring Financial Privacy."
Rotary International Fellowship (1980 – 1981)
Phi Beta Kappa (1980)
Departmental thesis prize for undergraduate thesis at Princeton University (1980)




                                                         -3-
       Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 42 of 71



Selected Funding

Research on Cross-Border Government Access to Data
                 Over $850,000 from the Hewlett Foundation, Carnegie Corporation, companies, and others for project
                 to analyze and reform global system for cooperation in trans-border sharing of electronic evidence for
                 law enforcement. 2015-present.

Computing Community Consortium/Computing Research Association
                 Catalyst grant for four workshops on “Privacy by Design.” Swire was on organizing committee for
                          developing a research program in the field. 2015-2016.

U.S. Department of Commerce, National Strategy for Trusted Identity in Cyberspace
                 Swire a member of Georgia Tech Research Institute team awarded $1.7 million for identity
                         trustmarks project. November 2013-November 2015.

National Science Foundation – Computing and Communication Foundations, Software and
Hardware Foundations
                 “Towards Regulatory Compliance Software Engineering with UCONLEGAL”. PIs: Annie I. Antón
                 (Georgia Tech), John Doyle (NC State University). Swire was Senior Personnel for this grant.
                 Proposal was approved for $400,000. August 2012 - August 2014.

Future of Privacy Forum, Washington, D.C.
                 Over $500,000 from Apple, Google, Intel, Microsoft, Yahoo! and others to fund research on
                 encryption, government access to data, de-identification, and related topics. 2011-2017.

John Glenn Institute for Public Policy & Public Service, Ohio State University
                 Award for “What Should Still be Secret? Lessons on Anti-terrorism, Cybersecurity, and Privacy.”
                 Research funding $25,000. 2003.




Publications –– Books

Peter Swire & DeBrae Kennedy-Mayo, U.S. Private Sector Privacy: Law and Practice for Information Privacy
Professionals, 3d edition (International Association of Privacy Professionals, 2018).

Richard Clarke, Michael Morrell, Geoffrey Stone, Cass Sunstein & Peter Swire, Liberty and Security in a Changing
World: Report and Recommendations of the President’s Review Group on Intelligence and Communications
Technologies (first published 2013, Princeton University Press 2014).

Peter Swire & Kenesa Ahmad, Foundations of Information Privacy and Data Protection: A Survey of Global Concepts,
Laws, and Practices (International Association of Privacy Professionals 2012).

Peter Swire & Kenesa Ahmad, U.S. Private Sector Privacy: Law and Practice for Information Privacy Professionals
(International Association of Privacy Professionals 2012).

Peter P. Swire & Sol Bermann, Information Privacy: Official Reference for the Certified Information Privacy
Professional (International Association of Privacy Professionals, 2007).

Peter P. Swire & Robert E. Litan, None of Your Business: World Data Flows, Electronic Commerce, and the European
Privacy Directive (Brookings Institution Press, 1998).




                                                         -4-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 43 of 71



Publications –– Academic
“Frequently Asked Questions About the U.S. Cloud Act,” Cross-Border Data Forum (Apr. 16, 2019) (with Jennifer
Daskal).

“The Important, Justifiable, and Constrained Role of Nationality in Foreign Intelligence Surveillance,” Hoover Institute
(January 2019). Peter Swire, Deven Desai & Jesse Woo.

“India-US Cooperation for Law Enforcement Sharing: Blueprints for Reform,” Georgia Tech Project on Cross-Border
Access to Data & Observer Research Foundation (January 2019). Madhulika Srikumar, Sreenidhi Srinivasan, DeBrae
Kennedy-Mayo, Peter Swire.

“A Pedagogic Cybersecurity Framework: A Proposal for Teaching the Organizational, Legal, and International Aspects
of Cybersecurity,” 61 Communications of the ACM, No. 10, October 2018.

“Privacy and Cybersecurity Lessons at the Intersection of the Internet of Things and Police Body-Worn Cameras,” 96
North Carolina Law Review 101 (2018). Peter Swire & Jesse Woo.

“Why Both the EU and the US are Stricter than Each Other for the Privacy of Government Requests for Information,” 66
Emory Law Journal 101 (2017). Peter Swire & Debrae Kennedy-Mayo.

“A Mutual Legal Assistance Case Study: The United States and France,” 34 Wisconsin International Law Review 323
(2017). Peter Swire, Justin Hemmings & Suzanne Vergnolle.

“Mutual Legal Assistance in an Era of Globalized Communications: The Analogy to the Visa Waiver Program,” 71 NYU
Annual Survey of American Law 687 (2017). Peter Swire & Justin Hemmings.

"Stakeholders in Reform of the Global System of Mutual Legal Assistance,” in “Bulk Collection: Systematic
Government Access to Private-Sector Data,” (Fred H. Cate & James X. Dempsey, eds.) (Oxford 2017). Peter Swire &
Justin Hemmings.

“New Export Requirements on the Horizon for Cybersecurity Products and Technologies,” Int. Prop. And Tech. L. J.,
Vol 27, No. 9, Sep., 2015 (with Kim Peretti, Jason Waite, & Jason Wool).

“The Declining Half-Life of Secrets and the Future of Signals Intelligence,” New America Cybersecurity Initiative, Jul.
23, 2015.

“The USA Freedom Act: A Partial Response to European Concerns about NSA Surveillance,” Working Paper, Jean
Monnet Centre of Excellence, 2015.

“Lessons from Fair Lending Law for Fair Marketing and Big Data,” Future of Privacy Forum, and presented before
Federal Trade Commission Workshop on “Big Data: A Tool for Inclusion or Exclusion?” (2014).

“Identifying and classifying ambiguity for regulatory requirements,” 22nd IEEE International Requirements Engineering
Conference (RE14), Aaron K. Massey, Richard L.Rutledge, Annie I. Antón and Peter Swire, pp. 83-92, Karlskrona,
Sweden, 25-29 August 2014.

“Peter Hustinx and Three Clichés About E.U.-U.S. Data Privacy,” in Data Protection Anno 2014: How to Restore Trust?
(Hielke Hijmans & Herke Kranenborg ed.) (Intersentia 2014).

“Why the Right to Data Portability Likely Reduces Consumer Welfare: Antitrust and Privacy Critique,”
72 Maryland Law Review 335 (2013).

“The Second Wave of Global Privacy Protection: Symposium Introduction,” 74 Ohio St. L. J. 841 (2013).

“Automated Text Mining for Requirements Analysis of Policy Documents,” Aaron K. Massey, Jacob Eisenstein, Annie I.
Antón and Peter Swire. 21st IEEE International Requirements Engineering Conference (RE'13) Rio de Janeiro Brazil,
pp. 4-13, 15-19 July 2013.


                                                          -5-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 44 of 71



“From Real-Time Intercepts to Stored Records: Why Encryption Drives the Government to Seek Access to the Cloud,”
International Data Privacy Law (2012), doi: 10.1093/idpl/ips025.

“Managing Changing Compliance Requirements by Predicting Regulatory Evolution: An Adaptability Framework,”
Jeremy C. Maxwell, Annie I. Antón, Peter Swire. 20th IEEE International Requirements Engineering Conference (2012),
Chicago, Sept. 2012.

“Encryption and Globalization,” 13 Colum. Sci. & Tech. L. Rev. 416 (2012). Peter Swire & Kenesa Ahmad.

“A Legal Cross-References Taxonomy for Reasoning about Compliance Requirements,” Jeremy Maxwell, Annie I.
Antón, Peter Swire, Maria Riaz & Christopher McCraw, Requirements Engineering Journal, Springer-Verlag, 2012.

“Social Networks, Privacy, and Freedom of Association: Data Protection vs. Data Empowerment,” 90 North Carolina
Law Review 1371 (2012).

“A Reasonableness Approach to Searches after the Jones GPS Tracking Case,” 64 Stanford L. Rev. Online 57 (2012).

“Why the U.S. Government Should Have a Privacy Office,” 10 J. Telecomm. & High Technology L. 41 (2012).

“A Legal Cross-References Taxonomy for Identifying Conflicting Software Requirements,” IEEE International
Requirements Engineering Conference, (2011) (awarded “Distinguished Paper” for the conference), Jeremy Maxwell,
Annie I. Antón, & Peter Swire.

“Peeping,” 24 Berkeley Journal of Law & Technology 1164 (2009).

“The Consumer as Producer: The Personal Mainframe and the Law of Computing,” 42 Law/Technology, 1st Quarter
2009, at 5.

“When Should ‘Consumers-as-Producers’ Have to Comply With Consumer Protection Laws?” 31 J. Consumer Pol’y 473
(2009).

“Book Review: Proportionality for High-Tech Searches,” 6 Ohio St. J. Crim. L. 751 (2009) (reviewing Christopher
Slobogin, Privacy at Risk: The New Government Surveillance and the Fourth Amendment).

“Introductory Essay for ‘Privacy Law: Year in Review, 2008” 4 I/S: A Journal of Law and Policy for the Information
Society (2009).

“No Cop on the Beat: Underenforcement in E-Commerce and Cybercrime,” 7 J. Telecomm. & High Technology L. 107
(2009).

“The ID Divide: Addressing the Challenges of Identification and Authentication in American Society,” Center for
American Progress (2008) (with Cassandra Q. Butts).

“Introductory Essay for ‘Privacy Law: Year in Review, 2007,” 3 I/S: A Journal of Law and Policy for the Information
Society 373 (2008).

“Introductory Essay for ‘Privacy Law: Year in Review, 2005-2006,” 2 I/S: A Journal of Law and Policy for the
Information Society 475 (2006).

“Privacy and Information Sharing in the War on Terrorism,” 51 Villanova L. Rev. 260 (2006).

“A Theory of Disclosure for Security and Competitive Reasons: Open Source, Proprietary Software, and
Government Systems,” 42 Houston Law Review 1333 (2006).

“Introductory Essay for ‘Privacy Law: The Year in Review, 2004’,” I/S: A Journal of Law and Policy for the
Information Society (2005).

“Elephants and Mice Revisited: Law and Choice of Law on the Internet,” 153 U. Penn. L. Rev. 1975 (2005).


                                                       -6-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 45 of 71



“Through the Privacy Lens,” 4 J. Marshall Rev. Intell. Prop. L., Issue 2 (with Julie Cohen & David Sorkin) (2005).

“Katz is Dead, Long Live Katz,” 102 Mich. L. Rev. 904 (2004).

“The System of Foreign Intelligence Surveillance Law,” 72 Geo. Wash. L. Rev. 1306 (2004).

“A Model for When Disclosure Helps Security: What Is Different About Computer and Network Security?” 3 J.
Telecomm. & High Technology L. 163 (2004); republished in Knowledge Policy for the 21st Century (Mark Perry &
Brian Fitzgerald, eds.) (2009).

“Efficient Confidentiality for Privacy, Security, and Confidential Business Information,” Brookings-Wharton Papers
on Financial Services (Brookings, 2003).

"Trustwrap: The Importance of Legal Rules for E-Commerce and Internet Privacy”, 54 Hastings L.J. 847 (2003).

“State Wiretaps and Electronic Surveillance After September 11”, 54 Hastings L.J. 971 (2003) (with Charles
Kennedy).

“The Surprising Virtues of the New Financial Privacy Law,” 86 Minn. L. Rev. 1263 (2002).

“Security and Privacy After September 11: The Health Care Example,” 86 Minn. L. Rev. 1515 (2002) (with Lauren
Steinfeld).

“The Ethical and Legal Implications of Jaffee v. Redmond and the HIPAA Medical Privacy Rule for Psychotherapy
and General Psychiatry,” 25 Psychiatric Clinics of North America 575 (2002). Peter Swire & Paul Mosher.

“Financial Privacy and the Theory of High-Tech Government Surveillance,” 77 Washington U. L.Q. 461 (1999) &
Brookings-Wharton Papers on Financial Services (1999).

“Of Elephants, Mice, and Privacy: International Choice of Law and the Internet,” 32 The
International Lawyer 991 (1998).

“The Uses and Limits of Financial Cryptography: A Law Professor's Perspective,” chapter in the proceedings of
Financial Cryptography '97 (Springer-Verlag, 1997).

“Markets, Self-Regulation, and Legal Enforcement in the Protection of Personal Information,” U.S. Department of
Commerce, Privacy and Self-Regulation in the Information Age (1997).

“The Race to Laxity and the Race to Undesirability: Explaining Failures in Competition Among Jurisdictions in
Environmental Law,” Yale Law & Policy Rev./Yale J. on Regulation, Symposium: Constructing a New Federalism
67 (1996).

“Equality of Opportunity and Investment in Creditworthiness,” 143 U. Pa. L. Rev. 1533 (1995).

“The Persistent Problem of Lending Discrimination: A Law and Economics Analysis,” 73 Tex. L. Rev. 787 (1995).

“Safe Harbors and a Proposal to Improve the Community Reinvestment Act,” 79 Va. L. Rev. 349 (1993).

“Bank Insolvency Law Now That It Matters Again,” 42 Duke L.J. 469 (1992).

“The U.S. Liability System: Background and Trends,” in Liability: Perspectives and Policies (Brookings, 1988).
Robert Litan, Peter Swire & Cliff Winston.

Note, The Incorporation of Independent Agencies Into the Executive Branch, 94 Yale L.J. 1766 (1985).

Book Review, 1 Yale J. L & Pol'y 417 (1983) (reviewing Jerry L. Mashaw, Bureaucratic Justice: Managing Social
Security Disability Claims).



                                                        -7-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 46 of 71



Testimony and Other Public Comments
Testimony before the European Political Strategy Centre of the European Commission, on “Building a European Data
Economy,” March, 2017.

Testimony before the Irish High Court, as independent expert witness selected by Facebook for the “Schrems 2” case,
March, 2017.

Testimony before the Senate Commerce Committee on “How Will the FCC’s Proposed Privacy Regulations
Affect Consumers and Competition?” July 2016.

Comments submitted to the Federal Communications Commission on “Supplementing the Record About Limits on ISP
Comprehensive and Unique Visibility,” June, 2016 (with Justin Hemmings).

Comments submitted to the Federal Communications Commission on “Online Privacy and ISPs,” May, 2016 (with Justin
Hemmings and Alana Kirkland).

Testimony submitted to the Belgian Privacy Authority on “US Surveillance Law, Safe Harbor, and Reforms Since 2013,”
December, 2015.

Testimony before the Senate Judiciary Committee on “Going Dark: Encryption, Technology, and the Balance Between
Public Safety and Privacy,” July, 2015.

“Comments to the FCC on Broadband Consumer Privacy,” presented before the Federal Communications Commission
Workshop on Broadband Consumer Privacy, April, 2015.

“Lessons from Fair Lending Law for Fair Marketing and Big Data,” presented before Federal Trade Commission
Workshop on “Big Data: A Tool for Inclusion or Exclusion?” September, 2014.

Testimony before the House Judiciary Committee, “Examining Recommendations to Reform FISA Authorities,”
February, 2014.

Testimony before the Senate Judiciary Committee, “Hearing on the Report of the President’s Review Group on
Intelligence and Communications Technologies,” January, 2014.

Testimony before the Senate Intelligence Committee on the Report of the President’s Review Group on Intelligence and
Communications Technology, (closed session) January, 2014.

Testimony before the Senate Commerce Committee on “A Status Update on the Development of Voluntary Do-Not-
Track Standards,” April, 2013.

Testimony before the Senate Homeland Security Committee on “State of Federal Privacy and Data Security Law:
Lagging Behind the Times?” July, 2012.

Testimony before the Senate Commerce Committee on “The Need for Privacy Protections: Is Industry Self-Regulation
Adequate?” June, 2012.

“De-Identification and the Privacy Multistakeholder Process.” Comments submitted to the U.S. Department of
Commerce, April, 2012.

Testimony before the House Energy & Commerce Committee on “Internet Privacy: The Impact and Burden of EU
Regulation,” September, 2011.

Testimony before the Senate Banking Committee on “National Mortgage Servicing Standards,” August, 2011.

“Delivering ERISA Disclosure for Defined Contribution Plans: Why the Time Has Come to Prefer Electronic Delivery.”
 Comments submitted to the U.S. Department of Labor, June, 2011.



                                                        -8-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 47 of 71



“Social Networks, Privacy, and Freedom of Association.” Comments submitted to the Federal Trade Commission,
January, 2011.

“Why the Federal Government Should Have a Privacy Policy Office.” Comments submitted to the U.S. Department of
Commerce, January 28, 2011.

Comments submitted to the U.S. Department of Health and Human Services on Health Data Breach Guidelines, May 22,
2009.

“The FTC @ 100 and the Future of Consumer Protection,” Testimony submitted to the Federal Trade Commission for the
FTC at 100 Project, October 30, 2008.

Testimony before the Senate Judiciary Committee on “Laptop Searches and Other Violations of Privacy Faced by
Americans Returning from Overseas Travel,” June 25, 2008.

Testimony before the Senate Homeland Security and Governmental Affairs Committee, on “Protecting Personal
Information: Is the Federal Government Doing Enough?” June 18, 2008.

Comments submitted to the Federal Trade Commission on Proposed Principles for Online Behavioral Advertising, April
10, 2008 (with Annie I. Antón).

“Protecting Consumers: Privacy Matters in Antitrust Analysis,” Testimony submitted to the Federal Trade Commission
on Privacy and Antitrust, October 19, 2007.

Testimony before the House Oversight and Government Reform Subcommittee on Information Policy, Census, and
National Archives, on electronic medical records and privacy, June 19, 2007.

Testimony before the Senate Judiciary Committee, on National Security Letters, April 11, 2007.

Testimony before the House Energy and Commerce Committee, on “Privacy in the Commercial World II,” June 20,
2006.

Testimony before the House Judiciary Committee, on “Personal Information Acquired From Information Resellers: Is
There Need for Improvement?” April, 2006.

Testimony before the White House Privacy and Civil Liberties Board, Dec. 5, 2006.

Testimony before the House Judiciary Committee, on Section 218 of the Patriot Act, April, 2005.

Testimony before the House Judiciary Committee, on Sections 209 & 217 of the Patriot Act, April, 2005.

Comments submitted to federal financial regulatory agencies on short privacy notices, Mar. 29, 2004.

Testimony before the House Financial Services Committee on “Reauthorization of the Fair Credit Reporting Act,” May,
2003.

Testimony before the House Judiciary Committee on “Privacy and the Homeland Security Department,” July, 2002.

Comments submitted to the U.S. Department of Health and Human Services on medical privacy regulation, March, 2002.

Comments submitted to the U.S. Department of Health and Human Services on medical privacy regulation, April, 2001.

Comments submitted to the U.S. Department of Commerce on the proposed safe harbor for transborder data flows,
December, 1998.

Testimony before the U.S. Senate Banking Committee, concerning proposed reform of bank insolvency laws, June, 1995.




                                                        -9-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 48 of 71



Other Writings
“The US, China, and Case 311/18 on Standard Contractual Clauses,” European Law Blog, July 15, 2019.

“Interdire le transfert de données seulement vers les Etats-Unis serait une aberration,” Le Monde, July 11, 2019.

“Two Ways that Smaller Countries Could Participate in Emerging Global Systems of Transfer of Electronic Evidence,”
Cross-Border Data Forum, May 30, 2019 (with DeBrae Kennedy-Mayo).

“EU and U.S. Negotiations on Cross-Border Data, Within and Outside of the Cloud Act Framework,” Cross-Border Data
Forum (Apr. 13, 2019).

“The Important, Justifiable, and Constrained Role of Nationality in Foreign Intelligence Surveillance,” Lawfare, Jan. 11,
2019 (with Jesse Woo, Deven Desai).

“U.S. Federal Privacy Preemption Part 1: History of Federal Preemption of Stricter State Laws,” IAPP Privacy Tracker,
Jan. 9, 2019.

“U.S. Federal Privacy Preemption Part 2: Examining Preemption Proposals,” IAPP Privacy Tracker, Jan. 10, 2019.

“How Stricter Procedures in Existing Law May Provide a Useful Path for Cloud Act Executive Agreements,” Cross-
Border Data Forum, Nov. 16, 2018 (with Justin Hemmings, Sreenidhi Srinivasan).

“The Globalization of Criminal Evidence,” IAPP, Oct. 18, 2018. (with Théodore Christakis, Jennifer Daskal).

“Announcing the New Cross-Border Data Forum,” IAPP, Oct. 18, 2018. (with Théodore Christakis, Jennifer Daskal).

“Recommendations for the Potential U.S.-U.K. Executive Agreement Under the Cloud Act,” Lawfare, Sept. 14, 2018.
(with Justin Hemmings).

“Insight: A Canary in the Ad Tech Coal Mine? German DPAs Announce Opt-In Regime for Online Advertising,”
Bloomberg Law: Privacy & Data Security, June 29, 2018 (with Dan Felz).

“A Possible EU-US Agreement on Law Enforcement Access to Data?”, Lawfare, May 21, 2018 (with Jennifer Daskal).

“The Importance of Accurate Retrieval of Data Subjects’ Personal Data in Complying with GDPR Individual Rights
Requirements,” Alston & Bird, Privacy and Data Security Blog, May 16, 2018 (with Jan Dhont and DeBrae Kennedy-
Mayo).

“2018 Update to Delivering ERISA Disclosure for Defined Contribution Plans: Why the Time Has Come to Prefer
Electronic Delivery,” May, 2018 (with DeBrae Kennedy-Mayo).

“Suggestions for Implementing the Cloud Act,” Lawfare, Apr. 30, 2018, (with Jennifer Daskal).

“What the CLOUD Act Means for Privacy Pros,” International Association of Privacy Professionals, Privacy Tracker,
Mar. 26, 2018 (with Jennifer Daskal).

“The Cloud Act and its Impact on Cross-border Access to the Contents of Communications,” Alston & Bird, Privacy &
Data Security Blog, Mar. 25, 2018 (with Justin Hemmings).

“Privacy and Civil Liberties Under the CLOUD Act: A Response,” Lawfare, Mar. 21, 2018 (with Jennifer Daskal).

“Why the CLOUD Act is Good for Privacy and Human Rights,” Lawfare, Mar. 14, 2018 (with Jennifer Daskal).

“The CLOUD Act: A Welcome Legislative Fix for Cross-Border Data Problems,” Lawfare, Feb. 6, 2018 (with Andrew
Keane Woods).

“Reform Section 702 to Maintain Fourth Amendment Principles,” Lawfare, Oct. 19, 2017 (with Richard Clarke).

                                                          -10-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 49 of 71




“EU Judges US Surveillance Law,” Lawfare, Sep. 11, 2017.

“Should the Leading Online Tech Companies Be Regulated as Public Utilities?” Lawfare, Aug. 2, 2017.

“WannaCry About Backdoors,” Future of Privacy Forum, June 2, 2017.

“Why Cross-Border Government Requests for Data Will Keep Becoming More Important,” Lawfare, May 23, 2017.

“Why CISOs Should Care About Developments in the EU,” National Technology Security Coalition Blog, Apr. 18, 2017.

“A Qualified SPOC Approach for India and Mutual Legal Assistance,” Lawfare (with Deven Desai), Mar. 2, 2017.

“Reforming Mutual Legal Assistance Needs Engagement Beyond the U.S.,” Lawfare (with Ian Brown and Vivek
Krishnamurthy), Mar. 2, 2016.

“Explaining U.S. Surveillance Law Protections for an EU Audience,” Lawfare, Dec. 22, 2015.

“Why U.S. Surveillance Law Protections Are Better Than Europe Thinks,” IAPP Privacy Perspectives, Dec. 18, 2015.

“Solving the Unsolvable on Safe Harbor—The Role of Independent DPAs,” IAPP Privacy Perspectives, Oct. 13, 2015.

“Don’t Strike Down the Safe Harbor Based on Inaccurate Views About U.S. Intelligence Law,” IAPP Privacy
Perspectives, Oct. 5, 2015.

“What the FBI Director Could Learn from the Rolling Stones,” Huffington Post, Sep. 30, 2015 (with Richard A. Clarke).

“The Declining Half-Life of Secrets,” Just Security, Jul. 23, 2015. (One of 15 most-read JS articles of the year.)

“The Golden Age of Surveillance,” Slate, Jul. 15, 2015.

“The USA Freedom Act, the President’s Review Group, and the Biggest Intelligence Reform in 40 Years,” IAPP Privacy
Tracker, Jun. 3, 2015.

“A Historical Primer for This Week’s Judicial and Congressional Actions on Section 215 Bulk Collection,” IAPP
Privacy Tracker, May 14, 2015.

“Preparing to Debate NSA Surveillance and Online Commercial Tracking,” IAPP Privacy Perspectives, Feb. 18, 2015.

“Protecting Health Data Critical,” Atlanta Journal Constitution, Jan. 23, 2015 (with Annie Antón).

“The FBI Doesn’t Need More Access: We’re Already in the Golden Age of Surveillance,” Just Security, Nov. 17, 2014.

“Amend the Privacy Act to Provide Further Privacy Protections to European and Other Non-U.S. Persons,” Future of
Privacy Forum Blog, Nov. 12, 2014.

“The Chinese Hacking Indictments and Why Economic Espionage is Different,” IAPP Privacy Perspectives, May 21,
2014.

“The NSA Shouldn’t Stockpile Web Glitches,” The Daily Beast, Apr. 18, 2014 (with Richard Clarke).

“Why Tech Companies and the NSA Diverge on Snowden,” Washington Post, Jan. 31, 2014.

“Engineers and Lawyers in Privacy Protection: Can We All Just Get Along,” IAPP Privacy Perspectives, Jan. 13, 2014
(with Annie Antón).

“Protecting Citizens, and Their Privacy,” New York Times, Dec. 10, 2013 (with other members of the Review Group).



                                                          -11-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 50 of 71



“Why the New Senator Markey May Be the Most Influential Privacy Congressman in History,” IAPP Privacy
Perspectives, June 26, 2013.

“Telephone Records and PRISM – the First Job for the Privacy and Civil Liberties Oversight Board,” IAPP Privacy
Perspectives, June 7, 2013.

“Going Dark vs. Going Secure – New CDT Experts Report on CALEA II,” IAPP Privacy Perspectives, May 16, 2013.

“How to Prevent the ‘Do Not Track’ Arms Race,” Wired, Apr. 24, 2013.

“Alan Westin’s Legacy of Privacy and Freedom,” IAPP Privacy Perspectives, March 7, 2013.

“Moving Too Fast on Cybersecurity,” thehill.com, Apr. 20, 2012.

“‘Going Dark’ vs. ‘A Golden Age for Surveillance,’” Center for Democracy and Technology, Nov. 28, 2011 (with
Kenesa Ahmad).

“The Need for Consumer Protection Laws for Homeowners,” Center for American Progress, Aug. 8, 2011.

“Avoiding Voicemail Hacking in the U.S.,” thehill.com, Jul. 26, 2011 (with Christopher Soghoian).

“Why Privacy Legislation is Hot Now,” thehill.com, Jun. 23, 2011.

“What the Fair Credit Reporting Act Should Teach Us About Mortgage Servicing,” Center for American Progress, Feb.
28, 2011.

“Getting Online Privacy Policy Right,” Center for American Progress, Jan. 28, 2011.

“Homeowners are Consumers, Too,” Center for American Progress, Dec. 23, 2010.

“Stopping Foreclosures Amid Mortgage Modifications,” Center for American Progress, Nov. 19, 2010.

“Bankers Should Take Personal Responsibility for the Mortgage Mess,” Center for American Progress, Oct. 11,
2010.

“Smart Grid, Smart Broadband, Smart Infrastructure,” Center for American Progress, Apr. 8, 2009.

“It’s Not the Campaign Any More: How the White House is Using Web 2.0 Technology So Far,” Center for American
Progress, June, 2009.

“How to Buy Free Software: Procuring Web 2.0 Technology for the Federal Government,” Center for American
Progress, June, 2009.

“Six New Media Challenges: Legal and Policy Considerations for Federal Use of Web 2.0 Technology,” Center for
American Progress, June, 2009.

“Transparency Can Alleviate Systemic Risk,” American Banker, Apr. 17, 2009.

“Phone Tracking Should Require a Warrant,” American Constitution Society, Apr. 17, 2009.

“Smart Grid, Smart Broadband, Smart Infrastructure,” Center for American Progress, April, 2009.

“Tech Policy and the Financial Crisis,” Talking Points Memo, Oct. 21, 2008.

“The ID Divide: Addressing the Issues of Authentication and Identification in American Society,” in American
Constitution Society, “A Fresh Start for a New Administration: Reforming Law and Justice Policies,” October, 2008.

“Bush’s Budget Repeats Cybersecurity Mistakes,” Center for American Progress, Feb. 4, 2008.


                                                      -12-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 51 of 71




“Privacy Key to Yahoo Merger; Microsoft Bid Must Ensure Safeguards,” Center for American Progress, Feb. 1, 2008.

“Google and Privacy: Merger with DoubleClick Prompts New Privacy Guidelines,” Center for American Progress, Dec.
20, 2007.

“We Are the Web,” Center for American Progress, Dec. 18, 2007.

“Transparency in Jeopardy,” (Review of Alisdair McIntyre, Blacked Out: Government Secrecy in the Information Age),
Issues in Science & Technology, Winter, 2007.

“Funding the FTC,” Center for American Progress, Feb. 26, 2007.

“Why There Are No Privacy Problems Raised by the Ohio Fair Minimum Wage Amendment,” Oct., 2006.

“A Question of Impartiality,” Detroit Free Press, Aug. 31, 2006.

“The Internet and the Future of Consumer Protection,” Center for American Progress, July 24, 2006.

“Is Data Retention Secure?”, Federal Computer Week, June 12, 2006.

“Disclosing Records Clearly Illegal,” Cincinnati Enquirer, May 21, 2006.

“Research Report: Application of IBM Anonymous Resolution to the Health Care Sector,” Apr., 2006.

“Auditing Access to and Use of a Health Information Exchange,” Markle Connecting for Health Common Framework,
April, 2006.

“A Call for Action: Report from the National Consumers League Anti-Phishing Retreat” (served as “reporter” for this
project), March, 2006.

“Legal FAQs on NSA Wiretaps,” Center for American Progress, Jan. 30, 2006.

“Making Privacy a Priority,” Federal Computer Week, Jan. 23, 2006.

"Creating a Trusted Information Sharing Environment: Using Immutable Audit Logs to Increase Security,
Accountability, and Transparency” (with Jeff Jonas), Markle Foundation Task Force on National Security in the
Information Age, January 2006.

“Councilman Reversal Protects Email Privacy,” Privacy & Information L. Rept., Oct. 2005, at 1.

“Justice Department Opinion Undermines Protection of Medical Privacy,” Center for American Progress, June, 2005.

“Section 215 of the Patriot Act,” www.patriotdebates.com, Apr., 2005.

“The New Federal Privacy Officials,” Privacy & Information L. Rept., Mar. 2005, at 8.

“The Wrong Civil Liberties Board,” Center for American Progress guest editorial, Sept. 2004.

“Has Technology Outstripped Telephone Legal Protections?”, Privacy Journal, June, 2004, at 3.

“Don’t Delete Internet Privacy”, Detroit Free Press, Aug. 26, 2003.

“Protecting Privacy from the ‘New Spam’”, Boston Globe, July 27, 2003, at E11.

“Enforcement of the HIPAA Privacy Rule: The Past Is Our Guide”, Privacy & Information Law Reporter, June, 2003, at
1 (with Brian Busey).



                                                       -13-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 52 of 71



“The Online/Offline Question”, in “Considering Consumer Privacy: A Resource for Policymakers and Practitioners”
(Center for Democracy and Technology 2003).

Eisenach & Swire, “Ensuring Privacy’s Post-Attack Survival,” www.zdnet.com, Sept.11, 2002.

“New Procedures Under HIPAA for Disclosure of Protected Health Information in Judicial and Administrative
Proceedings,” Privacy & Information Law Reporter, Sept., 2002, at 1 (with Brian Busey and Sean Ruff).

“Speaking Out About Wiretaps,” Wash. Post, Aug. 30, 2002, at A23 (with John Podesta).

"Privacy and the Future of Justice Statistics," Proceedings of a National Conference on Privacy, Technology, and
Criminal Justice Information , SEARCH -- The National Consortium for Justice Information and Statistics (2001).

“If Surveillance Expands, Safeguard Civil Liberties,” Atlanta Journal Constitution, Oct. 21, 2001.

“Administration Wiretap Proposal Hits the Right Issues But Goes Too Far,” Brookings Terrorism Project Website, Oct.
3, 2001.

“Cato Privacy Paper Not Persuasive,” available at Swire web site, Aug. 10, 2001 (critiquing Tom Bell, "Internet Privacy
and Self-Regulation: Lessons from the Porn Wars").

“New Study Substantially Overstates Costs of Internet Privacy Protections,” available at Swire web site, May 9, 2001
(critiquing Robert Hahn, "As Assessment of the Costs of Online Privacy Protection").

“Peter Swire on Privacy, Pay Phones, and Strong Crypto,” Electronic Banking Law and Commerce Report, Apr., 2001, p.
1 (interview on financial privacy).

“Privacy is Peter Swire's Domain: Behind the Scenes He's President's Go-to Guy,” by Elizabeth Weise, USA Today, June
7, 2000, Life Section, p. 1 (press profile).

“The Great Firewall of Europe,” CIO Magazine, Feb. 15, 1998, at 26.

“Invasion of the Space Alien Movies,” Ohio State Hearsay, Sept. 1997.

“The Consumer Credit Reporting Reform Act and the Future of Electronic Commerce Law,” Electronic Banking Law &
Commerce Rep., Nov./Dec. 1996.

“Bank on Streamlined Regulation,” Wall St. J., Nov. 21, 1994, at A16.

“Jonah, the Bible, and Environmental Values,” Va. L. Weekly, Sept. 23, 1994, at 1.

“Lifting CRA's Threat to Mergers,” American Banker, Jan. 5, 1993, at 4.

“Good Old Days Disappear in Banking Regulation,” Va. L. Rept., Summer, 1991, at 21.

Eizenstat & Swire, “Try Efforts That Are Neutral of Race, Too,” Los Angeles Times, Feb. 14, 1989.

“Tropical Chic”, The New Republic, Jan. 30, 1989.

Lazarus & Swire, "Reactionary Activism", The New Republic, Feb. 22, 1988.




                                                         -14-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 53 of 71



Selected Professional Activities

Research Director, Cross-Border Data Forum (2018-present).

Adviser, American Law Institute/European Law Institute, Project on Principles for a Data Economy (2018 – present).

Member, Forum on Cyber Resilience, The National Academies of Sciences-Engineering-Medicine (2015 – present).

Senior Fellow and Member of the Advisory Committee, Future of Privacy Forum (2010-present). The Future of
Privacy Forum “is a Washington, DC based think tank that seeks to advance responsible data practices.”

Policy Fellow and pro bono advisor, Center for Democracy and Technology (2005-2014), except when in
government). The Center for Democracy and Technology “is a non-profit public interest organization working to keep
the Internet open, innovative, and free.” Projects on topics including Internet privacy, authentication, surveillance
practices, and spyware.

Cyber Fellow, New American Foundation/Open Technology Institute (2015-present). New America “is dedicated to
the renewal of American politics, prosperity, and purpose in the digital age.”

Senior Fellow, Center for American Progress (2005-2014, except when in government). The Center for American
Progress is a think tank in Washington, D.C., whose mission is as a “nonpartisan research and educational institute
dedicated to promoting a strong, just, and free America that ensures opportunity for all.”

“Volunteer Group” to update the Organization for Economic Cooperation and Development Privacy Guidelines
(2011 to 2013). The OECD Privacy Guidelines on the Protection of Privacy and Transborder Flows are the most
widely-cited international consensus guidelines for privacy protection. In late 2011 I was named as the sole U.S.
academic for the working group considering revision of these Guidelines, with workshops in Brussels, Paris, and
elsewhere.

Guest blogger, Lawfare (2015-present), International Association of Privacy Professionals (2013-present);
ConcurringOpinions.com (2012-2013).

Markle Foundation. “Markle works to realize the full potential of information and information technology to address
critical public needs, particularly in the areas of health and national security.” In 2005-2006, I served as an Associate
to the Task Force on National Security in the Information Age. In 2004-2006, I served on the Connecting for Health
Task Force.

Reporter, Committee on Technology and Privacy, The Constitution Project: The Liberty and Security Initiative,
2002-2004. This project focused on privacy and security in the wake of the attacks of September 11, 2001.

Consulting Expert, Organization for Economic Cooperation and Development, on project for assessing fair
information practices for genetic information, 2001-2002.

Consulting expert, U.S. Department of Commerce, to lead federal inter-agency delegation to six European countries
for research concerning the safe harbor principles for transfers of data between the European Union and the United
States, 1998-1999

Consulting expert, Center for Legal and Social Research (headed by Dr. Alan Westin), on Model Contracts Project
for Transborder Data Flows, 1998-1999.

Associate Director of Studies, The American Agenda (assisted on domestic and economic policy issues in preparation
of bipartisan report to President-elect), June-November 1988.




                                                          -15-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 54 of 71



Professional Service – Editorial Boards
Editor, Cyberspace Law Abstracts of the Social Science Research Network. One of two editors, originally with Larry
Lessig and now with Jonathan Zittrain. (1998 – present) (on leave while in government).

Faculty Editor, I/S: A Journal of Law and Society for the Information Age (2004 – 2013) (on leave while in government).

Editorial Board, Journal of National Security Law and Policy (2004 – present) (on leave while in government).

Advisory Board, BNA Electronic Commerce Report (2003 – present).

Advisory Board, Privacy & Information Law Reporter (2002 – 2008).

Editorial Advisory Board, Electronic Banking Law & Commerce Report (1997-1999).

Selected Program Committees: Requirements Engineering Law ’13, ’14, ‘15; Telerise ’15.




Professional Service – Selected Industry Advisory Boards
Member, Intel Privacy and Security Advisory Board, 2005-2015 (on leave while in government).

Member, Trustworthy Computing Academic Advisory Board, Microsoft, 2003-08, 2012-2014.

Advisory Board, Sensity, 2013-2016.

Advisory Board, Strevus, 2013-2015.

Advisory Board, Enlocked, 2013-2015.

Advisory Board, Sentrigo, 2006-2009.

Academic advisor, Google Health Care Board, 2006-07.

Member, IBM Privacy and Security Advisory Board, 2001-02.




University Service

Georgia Institute of Technology, Scheller College of Business, 2013-present. Associate Director for Policy, Institute
for Information Security and Privacy; Scheller College Representative, Institute for Data Engineering and Science;
Scheller College Promotion & Tenure Review Committee; Scheller College Strategic Planning Committee; Member,
Institute-wide Data Science Faculty Council; Member, Scheller College Committee on Possible Reforms to Promotion &
Tenure.

Director, Washington, D.C. Summer Law Program of the Moritz College of Law, 2002-2013. Each summer
approximately 20 Moritz law students worked in internships, approximately half in federal agencies and half in non-
profits. I worked closely with each student to secure a good internship, and taught two courses to them in the summer.

Faculty Editor, “Privacy Year in Review,” for I/S: A Journal of Law and Policy for the Information Society, 2004-

                                                         -16-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 55 of 71



2013. This issue for several years was distributed to all members of the International Association of Privacy
Professionals, and I at that time supervised 10-14 student note publications for this issue.

Committee memberships: I served on a range of committees at Ohio State, including appointments, long-range
planning, promotion & tenure, and as an advisor to the Dean on press relations.




Teaching

Georgia Institute of Technology, Scheller College of Business, Professor (2013-present).
    Privacy, Technology, Policy, and Law
    Information Security Strategies and Policy
    Introduction to Business Law
    Executive education programs on cybersecurity and privacy

Ohio State University, Moritz College of Law, Associate Professor (1996-1998), Professor (1998 – 2013) (except for
leave):
     Antitrust
     Business Associations
     Environmental Law
     Environmental Law Topics (seminar)
     Ethics of Washington Lawyering
     Financial Crisis (seminar)
     Introduction to U.S. Law
     Law of Cybersecurity
     Law of Cyberspace
     Privacy and Cyberspace (seminar)
     Privacy Law
     Torts
     Washington, D.C. summer program externship seminar

George Washington University Law School, Visiting Professor (2001 – 2002), Adjunct Professor (2002 – 09):
    Business Associations
    Ethics of Washington Lawyering (cross-listed in summers with Ohio State)
    Law of Cyberspace
    Torts

University of Virginia School of Law, Associate Professor (1990 – 1996):
     Banking Regulation
     Environmental Law
     Legislation
     Regulation in the Information Age (seminar)
     Regulation of Toxics
     Torts

Georgetown University Law School, Adjunct Professor (1990)
    Alternative Dispute Resolution




                                                      -17-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 56 of 71



Presentations (2013 to September, 2019)

                 Full list of presentations, with links to materials, available at www.peterswire.net

Keynote, “The Pedagogic Cybersecurity Framework and the Non-Code Aspects of Cybersecurity,” Workshop on the
Economics of Cybersecurity, Cambridge MA, June, 2019.

“Expanding the OSI Stack to Describe Categories of Privacy Tasks: The Privacy Institutions Risk Management
Framework,” Drafting the NIST Privacy Framework, Workshop #2, Atlanta, May, 2019.

“Is Privacy Dead? Reports of Its Death (May) Have Been Greatly Exaggerated,” Princeton Mini-Reunion, Atlanta,
March, 2019.

Report release, “India-US Data Sharing for Law Enforcement: Blueprints for Reform,” Observer Research
Foundation, New Delhi, January, 2019.

Panelist, “Walls or Bridges: The Future of the Networked World,” Asian Forum on Global Governance, New Delhi,
January, 2019.

Panelist, “Substantive Issues in Privacy and Defamation Law in the Internet Age: Possibilities of Civil Recovery?”
American Associate of Law Schools Conference, Section of Privacy and Defamation Law, New Orleans, January,
2019.

Panelist, “Policy Issues,” Georgia Tech Blockchain Roundtable, Atlanta, December, 2018.

“The European Union as Global Information Regulator,” Engage CISO Roundtable with the Georgia Tech Institute
of Information Security and Privacy, Atlanta, December, 2018.

Panelist, “Developments in 2017-2018 on oversight and exchange mechanism in the world,” United Nations
Conference on “Latest Challenges to Intelligence Oversight in a Democracy,” Malta, November, 2018.

Panelist, “Training of Oversight Bodies from Inspection to Judicial Review: the UK experience,” United Nations
Conference on “Latest Challenges to Intelligence Oversight in a Democracy,” Malta, November, 2018.

Moderator, “The Future of Data in Europe,” Alston & Bird, Brussels, November, 2018.

Webinar, “Binding Corporate Rules: The Process and the Potential Benefits,” Alston & Bird, October, 2018.

Guest Speaker, “Key Legal and Policy Issues in EU/US Data Flows,” Vrije Universiteit Brussel, Brussels, October,
2018.

“Roundtable on US/EU Data Privacy Issues,” Beltug Privacy Council, Brussels, October, 2018.

“Roundtable on US/EU Data Privacy Issues,” German Marshall Fund, Brussels, October, 2018.

Panelist, “Intellectual Property Rights, States and Digital Borders Around Data,” Global Congress on Intellectual
Property and Public Interest, American University Washington College of Law, D.C., October, 2018.

Conference Chair Introduction and Overview, Georgia Tech Cybersecurity Summit featuring the Sam Nunn Bank of
American Policy Forum, Atlanta, October, 2018.

Webinar, “Navigating the California Consumer Privacy Act of 2018,” Alston & Bird, September, 2018.

Panelist, “The Legislative Evolution of Cross-Border Evidence Gathering,” Fair Trials Conference on Judicial
Cooperation in Criminal Matters and Electronic IT Data in the EU,” Brussels, Belgium, July 2018.

                                                        -18-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 57 of 71




“The Important, Justifiable, and Restrained Role of Nationality in Foreign Intelligence Surveillance,” Privacy Law
Scholars 2018, Washington, D.C., June 2018.

Moderator, “Privacy and Competition – Big Issues for Big Data,” IAPP Privacy Summit, Washington, D.C., April
2018.

Panelist, “Clashing Visions for Control over the Internet,” Yale Law School Information Society Conference on
Extraterritorial Enforcement: Developing Norms for the Information Society, New Haven, March 2018.

“Modern Surveillance and Privacy,” Arena Forum: Civil Dialogues, Arena Stage, Washington, D.C., March 2018.

“The Clash of the EU and U.S. on Privacy & National Security,” Atlanta Council on International Relations, Atlanta,
March 2018.

“The Economics of Cybersecurity: Breach & Liability Rules,” March Atlanta Economics Club Luncheon, Federal
Reserve Bank of Atlanta, March 2018.

“The Big Picture on GDPR and the Rising Importance of Privacy Compliance,” ISACA GDPR Summit, Atlanta
March 2018.

“Lectio Magistralis: Should the EU Decide to Separate from the US Based on Data Protection Law?” European Data
Protection Supervisor, Brussels, Belgium, January 2018.

“Regulating Big Tech in a Post-Truth World,” Asian Forum on Global Governance conference on Managing
Disruptive Transitions, New Delhi, January 2018.

“The Non-Code Layers of the Cyberstack – Lessons for Cybersecurity,” Scheller College of Business Faculty
Workshop, Georgia Tech, Atlanta, December 2017.

“Privacy, Cybersecurity and Data Analytics,” Bowles Symposium 2017 on “Predictive Analytics and Risk
Analytics,” Georgia State University, Atlanta , November, 2017.

“Privacy and Cybersecurity Lessons at the Intersection of the Internet of Things and Policy Body Worn Cameras,” at
University of North Carolina Law Review Symposium on “Badge Cams as Data and Deterrent: law Enforcement,
the Public, and the Press in the Age of the Digital Video,” Chapel Hill NC, November, 2017.

Keynote: “The Big Picture on Privacy and Cybersecurity for Technology Lawyers,” Georgia Bar Association,
Atlanta, October, 2017.

Workshop, “The Ethical Reuse of Data in a Machine Learning Age,” Georgetown University Law School,
Washington, D.C., October, 2017.

Workshop, “Cyber Policy and Security in Higher Education,” Stanford University, Palo Alto, October, 2017.

“The Non-Code Layers of the Cyber Stack & the Globalization of Criminal Evidence,” Institute for Information
Security and Privacy, Georgia Tech, Atlanta, October, 2017.

Panelist, “GDPR—DPOs, PIAs & Data Mapping,” National CISO Policy Conference, National Technology Security
Coalition, Atlanta, October, 2017.

Moderator: “Education and Cybersecurity,” National CISO Policy Conference, National Technology Security
Coalition, Atlanta, October, 2017.

“Understanding Why Citizenship Matters for Surveillance Rules,” Center for Applied Cybersecurity Research,


                                                        -19-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 58 of 71



Indiana Law School, Bloomington, September, 2017.

“The Non-Code Lawyers of the Cyber Stack,” Program on Cybersecurity & Internet Governance, Indiana
University, Bloomington, September, 2017.

“The Globalization of Criminal Evidence and the Importance of Attribution,” Cyber Security Summit, Georgia Tech
Institute for Information Security and Privacy, Atlanta, September, 2017.

“Surveillance Oversight, Intelligence Sharing, and the Rule of Law,” @lantic Series Policy Conference, University
of Maastricht, September, 2017.

“Layers of the Cyberstack: Lessons for Cybersecurity,” Academy of Legal Studies of Business, Savannah, August,
2017.

“Service Providers as Adjudicators of Nationality: When Should Citizenship Matter to Surveillance Rules?”
Conference on Technology Giants, Sovereign Power, And Surveillance, Hoover Institute, Washington, D.C., July,
2017.

Commenter, “Reconciling Trade and Privacy Concerns in the EU-US Context,” 2017 Privacy Law Scholars
Conference, Berkeley, June, 2017.

Panelist, “Cyber MayDay: A Bipartisan Approach to Cyber,” (with U.S. Reps. Tom Graves and Krysten Sinema)
Georgia Tech, Atlanta, May, 2017.

Keynote, “Key Policy and Legal Issues for CISOs,” Information Systems Security Association CISO Executive
Forum on Information Security, Privacy and Legal Collaboration, Washington, D.C., April, 2017.

Panelist, “Schrems, the Sequel,” International Association of Privacy Professionals Global Summit, Washington,
D.C., April, 2017.

“Introduction to Surveillance, Privacy, & Data Across Borders: Transatlantic Perspectives,” Georgia Tech
Conference on Surveillance, Privacy, & Data Across Borders, Atlanta, April, 2017.

Keynote, “Cybersecurity: View from the Boardroom, the White House, and the Hacker,” Adhesives and Sealant
Council Spring Convention, Atlanta, April, 2017.

Panelist, “European Union and Other Key Policy Issues,” National Technology Security Council Regional CISO
Roundtable, Dallas, April, 2017.

Panelist, “Data Protection: Global Convergence or Roads Diverged?” ABA Spring Antitrust Meeting, Washington
D.C., March, 2017.

Panelist, “Developments in the European Union and Data Breach Policy” National Technology Security Council
Regional CISO Roundtable, Atlanta, February, 2017.

Plenary Panel, “The Caspar Bowden Panel on Privacy Shield and Mass Surveillance,” Computers, Privacy, and Data
Protection ’17, Brussels, January, 2017.

Moderator, “Privacy and Cross-Border Requests for Data,” Computers, Privacy, and Data Protection ’17, Brussels,
January, 2017.

Moderator, Workstream on Data and Jurisdiction, Global Internet and Jurisdiction Conference, Paris, November,
2016.

Panelist, “Three Years Post-Snowden: Surveillance and the State of Transatlantic Data Flows,” International


                                                       -20-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 59 of 71



Association of Privacy Professionals Europe Data Protection Congress, Brussels, November, 2016.

“Privacy, Cybersecurity, the Internet, and the Stakes in This Year’s Election,” University of Michigan Dissonance
Series, Ann Arbor, October 2016.

Panelist, “Privacy and Big Data,” University of Michigan Center on Finance, Law, and Policy Conference on
Finance and Big Data, Ann Arbor, October 2016.

Keynote, “Current Issues in Privacy and Cybersecurity,” Net Diligence Cyber-Liability Conference, Los Angeles,
October 2016

Panelist, “A Chain-Link Fence for Intelligence Surveillance,” Constitution Project, Washington, D.C., October,
2016.

“EU Data Flows to US: Are Protections against NSA Surveillance ‘Adequate’?” France/Atlanta Conference on
Cybersecurity: TransAtlantic Innovation & Strategies, Atlanta, October, 2016.

Panelist, “The Cybersecurity Landscape at Home and Abroad,” Georgia Tech Cybersecurity Summit, Atlanta,
September, 2016.

Testimony before the Senate Commerce Committee on “How Will the FCC’s Proposed Privacy Regulations Affect
Consumers and Competition?” July, 2016.

Panelist, “Cybersecurity and Privacy,” Atlanta Chief Financial Officers Roundtable, Atlanta, June, 2016.

“Why Cross-Context Tracking is Often More Important than Cross-Device Tracking,” 2016 Privacy Law Scholars
Conference, Washington, DC, June, 2016.

Panelist, “Governance Looking Out: Trade, Finance, and Territorialization,” Georgia Tech School of Public Policy
Conference on Political Space/Cyberspace, Atlanta, May, 2016.

“Privacy Déjà Vu: Crypto, Government Surveillance and Safe Harbor, 2000 and 2016,” IAPP Global Privacy
Summit, Washington, D.C., April, 2016.

Panelist, “The Smartest Cities are Smart on Privacy,” IAPP Global Privacy Summit, Washington, D.C., April, 2016.

Panelist, “Privacy: Law Firm Ethical and Legal Obligations,” ABA Antitrust Section’s 2016 Spring Meeting,
Washington, D.C., April, 2016.

Webinar for the National Governors Assocation on Encryption and Privacy, March, 2016.

Keynote, “Encryption, Apple, and the FBI,” Sayers Technology Summit, Atlanta, March, 2016.

“Debate on Encryption,” Cybersecurity for a New America Conference, New America Foundation, Washington,
D.C., March, 2016.

“How Technology is Prompting US/EU Tension on Mutual Legal Assistance,” Emory Law Journal Thrower
Symposium, Atlanta, February, 2016.

“Mutual Legal Assistance,” Computers, Privacy, and Data Protection ’16, Brussels, January, 2016.

“Making Sense of the Right to Data Portability,” Computers, Privacy, and Data Protection ’16, Brussels January, 2016.

“Debate with Max Schrems on US/EU Data Protection,” Belgian Permanent Representative to the European Union,
Brussels, January, 2016.


                                                        -21-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 60 of 71




Keynote, “Online Advertising and Privacy,” State of the Net ’16, Washington, D.C., January, 2016.

“Going Dark: Encryption, Technology, and the Balance Between Public Safety and Privacy,” Future of Privacy Forum,
“Privacy Papers for Policy Makers,” Washington, D.C., January, 2016.

“Regulatory Design and Privacy by Design,” Computing Community Consortium/Computing Research Assocation
Workshop on Privacy by Design, Washington, D.C., January, 2016.

Panelist, “Law in the EU and the US: Impossible Coexistence?” in “Forum on the Consequences of the Judgment in
the Schrems Case,” Belgian Privacy Authority (presented remotely), December, 2015.

“Privacy and Cybersecurity: What Does Georgia Tech Think” (with Annie Antón), Georgia Tech Foundation Board
of Trustees, Atlanta, December, 2015.

Panelist, “National Security, Digital Trade Policy, and Market Access: International Developments,” BSA General
Counsel Forum, Napa, November, 2015.

Panelist, “Current Issues in Cybersecurity,” Georgia Tech Cyber Security Summit 2015, Atlanta, October, 2015.

“Interviewer for Data and Goliath: A Conversation with Bruce Schneier on Surveillance,” Privacy & Security Forum,
Washington, D.C., October, 2015.

“Lawyers and Engineers in Privacy Protection,” Privacy & Security Forum, Washington, D.C., October, 2015.

“The Storm Over Safe Harbor: The E.U. Strikes Down Its Privacy Agreement with the U.S.” Georgia Tech Center for
European and Trans-Atlantic Studies, Atlanta, October, 2015.

Keynote, “The Second Wave of Global Privacy Protection,” PrivacyXChange, Phoenix, October, 2015.

Debate with Ben Wittes on "Going Dark and the Intersection of Law Enforcement and Privacy Interests,” Federalist
Society Teleforum, October, 2015.

“Where Did HIPAA Come From?” Panel on Medical Privacy for IAPP Privacy Academy, Las Vegas, September, 2015.

Keynote, “Identity and the ID Divide,” Global Identity Summit, Tampa, September, 2015.

“Re-Engineering the Mutual Legal Assistance Treaty Process,” Harvard Berkman Center Conference on Mutual Legal
Assistance, Cambridge, July, 2015.

Panelist, “The Essential Role of Organizational Controls,” Future of Privacy Forum/Ernst & Young Conference on
Practical De-Identification, Washington, D.C., July, 2015.

“The Declining Half-Life of Secrets and the Future of Signals Intelligence,” New America Foundation, Washington,
D.C., June, 2015.

“General Session Presentation: Security and Privacy After Snowden: Lesson’s from the President’s NSA Review
Group,” Gartner Security & Risk Management Summit, National Harbor, MD, June, 2015.

“Re-Engineering the Mutual Legal Assistance Treaty Process,” Security & Human Behavior ’15, Washington, D.C.,
June, 2015.

“Re-Engineering the Mutual Legal Assistance Treaty Process,” Privacy Law Scholars Conference ’15, Berkeley, June,
2015.



                                                      -22-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 61 of 71



Keynote, “The Second Wave of Global Privacy Protection,” Facebook Privacy@Scale Conference, Menlo Park, June,
2015.

“Why Economists Often Under-Value Privacy,” Federal Trade Commission Staff Brown Bag, Washington, D.C., May,
2015.

Panelist, “Extraterritorial Application of U.S. Law to the Cloud,” NYU School of Law Symposium on Government
Access to Data in the Cloud,” New York, May, 2015.

Conference Co-Chair and moderator, Computing Community Consortium/Computing Research Assocation Workshop on
Privacy by Design, Atlanta, May, 2015.

Panelist, “Thinking Outside the Cookie Jar: New Tools, Opportunities and Risks of Mobile Behavioral Tracking and
Text Messaging Campaigns,” IAPP KnowledgeNet Conference, Los Angeles, April, 2015.

Panelist, “The Application of Section 222 of the Communications Act to Broadband Internet Access Services,” Federal
Communications Commission Workshop on Broadband Consumer Privacy, Washington, D.C., April, 2015.

“A Law Professor’s Comments on the Role of Computer Scientists in Public Policy,” Computing Research Association
2015 Leadership in Science Policy Workshop, Washington, D.C., April, 2015.

“Why Economists Often Under-Value Privacy,” University of Pennsylvania Law School Conference on Taking
Responsibility for One’s Own Data Privacy and Security, Philadelphia, April 2015.

“MLATs 2.0,” Future of Privacy Forum Annual Retreat, Middleburgh, VA, April 2015.

“Some Thoughts on Cyber-Resiliency, Time, and Surveillance,” National Academy of Sciences/National Research
Council Forum on Cyber-Resiliency, Washington, D.C., April 2015.

Moderator, “Privacy and Security Issues in Big Data,” Scheller 2015 Business Analytics and Big Data Conference,
Atlanta, March, 2015.

“The Second Wave of Global Privacy Protection: Why This Year is Different,” CLE Seminar on “Unto the Breach:
Privacy and Data Security Today,” Atlanta, March, 2015.

Moderator, “Can US Warrants Reach Cloud Email Stored Abroad?” Webinar of the American Bar Association Section of
Antitrust and Consumer Protection Law, March, 2015.

“Debate on NSA Surveillance and Online Commercial Tracking” (with Jonathan Mayer of Stanford), International
Association of Privacy Professionals Summit, Washington, D.C., March, 2015.

“The Increasing and Essential Role of Computer Scientists in Policy Debates,” Yale University Department of Computer
Science, New Haven, February, 2015.

“Privacy by Design: More than Compliance with the Law,” Computing Community Consortium/Computing Research
Assocation Workshop on Privacy by Design, Berkeley, February, 2015.

Panelist, “Health Privacy in a Fully Connected World,” Data Privacy Day Atlanta: Health Privacy in a Fully Connected
World, Atlanta, January, 2015. (Conference Co-Chair)

“Location Information in Government Data Acquisition and Surveillance,” NYU Law School Roundtable on
Government Access to Cloud Data, New York, December, 2014.

“The Case of Surveillance,” Syracuse University Workshop on Sovereignty, National Security and Internet Governance,
New York, December, 2014.


                                                       -23-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 62 of 71




Moderator, “Plenary Session on Exploring Surveillance, Privacy, and Big Data,” Global Cyberspace Cooperation
Summit V, (and also Co-Chair, Breakthrough Group on Surveillance, Privacy, and Big Data), Berlin, December, 2014.

“Debate on Law Enforcement vs. Smartphone Encryption” (with Andrew Weissman, former FBI General Counsel), New
America Foundation, Washington, D.C., November, 2014.

“Panel: Looking Ahead,” The Privacy Act @ 40 Conference of the Center on Privacy & Technology of the Georgetown
Law Center, Washington, D.C., October, 2014.

“Plenary Panel on Cybersecurity,” Georgia Tech Cyber Security Summit, Atlanta, October, 2014.

“Surveillance and the Future of the Internet,” MIT Information Policy Project, Cambridge, October, 2014.

“Plenary Panel on Cybersecurity,” Venture Atlanta ’14 Conference, Atlanta, October, 2014.

Conway-Walker Lecture, “Information Technology Implications of the President’s NSA Review Group,” Cornell
Department of Computer Science, Ithaca, October, 2014.

“Protecting Privacy and Civil Liberties in a Digital Age,” French-American Foundation & Interpol: International
Working Group on Cyber Security and the Law, Washington, D.C., October, 2014.

“The President’s NSA Review Group: The Technology Issues,” GVU Brown Bag Presentation, Georgia Tech, Atlanta,
September, 2014.

“Cyber-security and Banking,” Briefing to the Board of Directors of State Bank and Trust Company, Stone Mountain
GA, September, 2014.

Panelist, “Surveying the Legal Landscape,” Federal Trade Commission Workshop on “Big Data: A Tool for Inclusion or
Exclusion,” Washington, D.C., September, 2014.

Keynote Presentation, “A Policy Wonk’s Plea for Better Policy Research and Engagement from Computer Scientists,”
Computing Research Association Snowbird Conference, Snowbird Utah, July 2014.

Plenary Panel, “Shedding Light on the PRISM of Government,” American Constitution Society Annual Convention,
Washington D.C., June 2014.

"The Declining Half Life of Secrets and the Future of Signals Intelligence,” Security and Human Behavior Conference,
Cambridge England, June 2014.

“The Declining Half Life of Secrets,” Privacy Law Scholars Conference, Washington D.C., June 2014. (Selected for
encore presentation.)

“Defining the Internet of Devices: Privacy and Security Implications,” Privacy Law Scholars Conference, Washington
D.C., June 2014. (Selected for encore presentation.)

“Privacy, Cybersecurity, and Meeting Business Goals in a Post-Snowden World,” British American Business
Conference, Atlanta, May 2014.

Keynote, “Privacy and Cybersecurity Compliance in the Post-Snowden World,” Compliance Week 2014 Annual
Conference, Washington D.C., May 2014.

“Information Technology Implications of the President’s Review Group,” Georgia Tech Research Institute, Atlanta, May
2014.



                                                       -24-
        Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 63 of 71



“Public Policy Implications of the President’s Review Group,” Georgia Tech School of Public Policy, Atlanta, April
2014.

2014 Thomas E. Noonan Distinguished Lecture, “The Information Technology Implications of the President’s
Intelligence Review Panel,” Georgia Tech College of Computing, Atlanta, April 2014.

“The Ethical and Legal Implications of the President’s Review Group on Intelligence and Communications Technology,”
Scheller Cecil B. Day Program in Business Ethics, Atlanta, March 2014.

“Cybersecurity and Law Enforcement Data Gathering,” Conference on Strategies for Addressing Risks in Data and
Technology Transactions, Atlanta, March 2014.

“Business Analytics Keynote Panel,” Scheller Big Data Industry Forum, Atlanta, March 2014.

“Privacy, Innovation and Big Data: What Does the Future Hold?” American Constitution Society/Technology Law
Section of the Georgia State Bar, Atlanta, March 2014.

“Business Implications of the President’s Review Group Report on Intelligence and Communications Technology,”
Faculty Workshop Scheller College of Business, Atlanta, March 2014.

“A Talk with Peter Swire,” IAPP Privacy Summit, Washington, D.C., March 2014.

Panelist, “The Future of NSA Surveillance,” National Constitution Center, Philadelphia, February 2014.

Webinar, “Dissecting the NSA Review Group Report: Liberty and Security in a Changing World,” American
Constitution Society, January 2014.

Panelist, “Democracy, Surveillance, and Intelligence Agencies,” Computers, Privacy, and Data Protection ’14, Brussels,
January 2014.

Panelist, “Privacy Developments,” Georgia Association of Corporate Counsel CLE Jamboree, Atlanta, September 2013.

Panelist, “Bridging the Atlantic – the U.S./E.U. Privacy Divide,” Privacy Law Salon, Washington, D.C., September
2013.

Moderator, “The Next Leap Forward: Modernizing America’s Infrastructure through the IP Transition,” Center for
American Progress, Washington, D.C., July 2013.

Panelist, “Do Not Track,” Consumer Action Conference at National Press Club, Washington, D.C., June 2013.

Panelist, “New Media and Privacy,” DARPA Expert Workshop on Cybersecurity and Privacy, Arlington, June 2013.

Panelist, “The Search for Privacy and Security in the Internet’s Modern Age,” American Constitution Society National
Convention, Washington, D.C., June 2013.

Panelist, “Is Data Mining Political Speech?”, Conference on Data-Crunched Democracy sponsored by the University of
Pennsylvania and University of North Carolina, Philadelphia, May 2013.

Panelist, “A Big Discussion about Big Data,” Early Warning Summit, Phoenix, April 2013.

“Observations, Considerations, and Concerns,” Conference on “Government/Information/Networks/Technology” of the
Albany Law Journal of Science and Technology, Albany NY, April 2013.

“Pretty Good De-Identification,” Internet Law Works in Progress Conference, Santa Clara Law School, Santa Clara CA,
April 2013.


                                                        -25-
         Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 64 of 71




“Engineers and Lawyers in Privacy Protection,” IAPP Summit, Panel: "Re-engineering Privacy Law", March 8, 2013.

Panelist, “US and TransAtlantic Debates: A New Direction for US Online Consumer Rights,” Computers, Privacy, and
Data Protection ’13, Brussels, January 2013.

“Concluding Remarks,” The Technology of Privacy Conference of the Silicon Flatirons of the University of Colorado,
Boulder, January 2013.

Panelist, “The Globalization of European Privacy Law,” American Association of Law Schools Conference, New
Orleans, January 2013.

Panelist, “Politics and Media: New and Old,” American Association of Law Schools Conference, New Orleans, January
2013.

Panelist, “How Can Legal Scholarship Be More Policy Relevant?”, American Association of Law Schools Conference,
New Orleans, January 2013.


Other



Press:
Very extensive interviews for the press, including in all major U.S. papers, on national television, and in the international
media. For details, see www.peterswire.net/pspress.htm.

Languages:
French (excellent), Spanish (fair to good).

Personal:
Lifelong science fiction fan; improving at golf (from a low base); two adult sons, Nathan and Jesse. Married 2013 to
Annie Antón, Professor in the School of Interactive Computing at Georgia Tech.




                                                            -26-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 65 of 71



                                   Appendix B
                                Previous Testimony
1.    Expert witness in Pierce v. Universal Underwriters Life Insurance Co., Georgia
      Civil Action No. SU-03CV377 (2006). In this case, plaintiff Pierce claimed
      that a nationwide class action should be certified based on information
      contained in credit histories provided by Equifax. Swire testified that the
      information contained in the credit histories did not form an accurate factual
      basis for determining which individuals may have been affected by the alleged
      wrongful practices of UULIC. After Swire provided written testimony, the case
      was dropped.
2.    Expert witness in In re Moore, No. 06-11736 (Bankr. E.D. Tenn. 2015). In this
      case, the Debtor claimed injury due to alleged privacy and security failures by
      National Data Center, which operates a national database of debtor information
      used in bankruptcy litigation. Swire was retained by a law firm to testify on
      behalf of National Data Center, and concluded: “In light of its comprehensive
      technical and administrative safeguards of debtor privacy, and its overall
      enablement of efficient access to information for trustees, debtors, and creditors,
      NDC’s actions are consistent with the overarching goals of the efficient
      administration of bankruptcy and do not present a material risk of harm to
      debtor’s privacy.” After Swire provided written testimony, the case was
      dropped.
3.    Expert witness in Data Protection Commissioner and Facebook Ireland Ltd.
      and Maximillian Schrems, the High Court Commercial, 2016 No. 4809P
      (Ireland 2017). In this case, the Irish Data Protection Commissioner found
      below that there was a well-founded basis for believing that standard contract
      clauses used by Facebook were not adequate under European Union data
      protection law. Swire was retained by a law firm that represented Facebook, to
      testify in the Irish High Court. Under Irish law, Swire was an independent

                                         -1-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 66 of 71




      expert sworn to provide independent testimony to the Court. Swire testified
      about U.S. surveillance law, including how U.S. law was more protective of
      privacy than similar E.U. law.
4.    Expert witness in Authenticom Inc. v. CDK Global, LLC, No. 17-cv-318 (W.D.
      Wis. 2017). In this case, Authenticom alleged, among other things, that CDK
      and Reynolds had engaged in an anticompetitive conspiracy to block
      independent data integrators from accessing data stored on the DMS, causing
      data access prices to increase dramatically. Swire was retained by Authenticom
      to provide an expert opinion on the privacy and data security implications of
      allowing independent data integrators to access data stored on the DMS. After
      Swire testified at a preliminary injunction hearing, the district court enjoined
      CDK and Reynolds from continuing their blocking activities, although that
      particular remedy was reversed by the Seventh Circuit.




                                        -2-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 67 of 71



                                 Appendix C
                Materials Considered, Reviewed, or Relied Upon
Preliminary FTC Staff Report, Protecting Consumer Privacy in an Era of Rapid
Change, A Proposed Framework for Businesses and Policymakers (Dec. 2010),
http://www.ftc.gov/os/2010/12/101201privacyreport.pdf.
FTC Report, Protecting Consumer Privacy in an Era of Rapid Change:
Recommendations for Businesses and Policy Makers at 23 (Mar. 2012),
https://www.ftc.gov/sites/default/files/documents/reports/federal-trade-commission-
report-protecting-consumer-privacy-era-rapid-change-recommendations/
120326privacyreport.pdf.
David Barkholz, Dealers Decry Reynolds Crackdown, Automotive News (Nov. 21,
2011), https://www.autonews.com/article/20111121/RETAIL07/311219997/dealers-
decry-reynolds-crackdown
Reynolds & Reynolds, Brockman On The Record: You’re the Boss. (2007).
Reynolds and Reynolds Company, Fuel Ideas to Drive Performance,
http://www.reyrey.com/dealernews/fuel/era/2010/vol1/Your-Data-Your-Way.asp.
Reynolds and Reynolds Company, Customer Guide, Version 8 (Jan. 1, 2009)
ADP Dealer Services, Inc., Press Release, ADP Announces New Approved Vendors
for ADP’s Third Party Access Program (July 12, 2013),
http://www.reactornet.com/company/news/12/reactornet_adp_integration.
Ralph Kisiel, ADP Provides Dealers 3 Options on Data Access, Automotive News
(Feb. 19, 2007), http://www.autonews.com/article/20070219/SUB/70215040/adp-
provides-dealers-3-options-on-data-access.
The Dealer Magazine, Interview with Steve Anenen and Kevin Henahan (Apr. 17,
2007),
https://www.slideshare.net/ralphpaglia/best-digital-dealer-magazine-issue-ever-
printed
CDK Global, Third Party Access Program: What Dealers Need to Know,
https://web.archive.org/web/20160505034427/http://www.cdkglobal.com/sites/defau
lt/files/Third_Party_Access_Program_Solution_Overview_%28What_Dealers_Need
_to_Know%29.pdf
CDK Master Services Agreement
Open Secure Access, It’s Your Data. You Know Best What To Do With It.
https://web.archive.org/web/20070304105119/http://www.opensecureaccess.com/OS
AOpenLetter.pdf
Auto/Mate: Why is Auto/Mate Different,
https://www.automate.com/dms/why-were-different/
NADA Press Release, NADA, AIADA Issue Joint Policy Statement on Data
Accessibility (Feb. 2, 2007), https://www.nada.org/CustomTemplates/DetailPress
Release.aspx?id=21474842320.

                                        -1-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 68 of 71




Peter Swire & DeBrae Kennedy-Mayo, U.S. Private-Sector Privacy: Law and
Practice for Information Privacy Professionals (International Association of Privacy
Professionals (2d ed. 2018)
Federal Trade Commission, Privacy Online: A Report to Congress (June 1998),
https://www.ftc.gov/sites/default/files/documents/public_events/exploring-privacy-
roundtable-series/priv-23a_0.pdf.
Robert Gellman, Fair Information Practices: A Basic History (Version 2.18, Apr. 10,
2017), https://bobgellman.com/rg-docs/rg-FIPshistory.pdf.
U.S. Department of Health and Human Services, Modification to the Standards for
Privacy of Individually Identifiable Health Information – Final Rule (Aug. 9, 2002),
http://wayback.archive-it.org/3926/20131029140312/http://archive.hhs.gov/news/
press/2002pres/20020809.html.
General Data Protection Regulation, Definitions,
https://gdpr-info.eu/art-4-gdpr/
STAR, Who We Are,
https://www.starstandard.org/index.php/about-star/who-we-are.
STAR, Meet Our Members,
https://www.starstandard.org/index.php/about-star/membership-list.
STAR Newsletter (November 2018),
https://www.starstandard.org/index.php/whats-new/star-newsletter-november-2018.
Thomas Schwartz, Reynolds and Reynolds Receives STAR 2006 DTS
Implementation Award (January 4, 2007), https://www.reyrey.com/company/media-
center/news-releases/reynolds-and-reynolds-receives-star-2006-dts-implementation.
The STAR Standards,
https://www.starstandard.org/index.php/star-standards/the-standards.
STAR, Dealer Data Security Guidelines (2018),
https://www.starstandard.org/images/SIGINFRASTRUCTURE/2018--Data-
Security-Guideline.pdf
PR Newswire, Equifax Announced New Automotive Technology Platform at NADA
Convention; AutoConnect platform from Equifax allows partners to seamlessly
deliver auto-specific solutions in real-time to its customers (January 22, 2015),
https://www.prnewswire.com/news-releases/equifax-announces-new-automotive-
technology-platform-at-nada-convention-300024393.html.
Red Hat, What is an API?,
https://www.redhat.com/en/topics/api/what-are-application-programming-interfaces
Programmable Web, API Directory,
https://www.programmableweb.com/category/all/apis




                                        -2-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 69 of 71



Mashape: Find and Connect to Thousands of APIs,
https://market.mashape.com/explore
Rapid API: Find and Connect to Thousands of APIs, https://rapidapi.com/
APIHarmony, Welcome to API Harmony!,
https://apiharmony-open.mybluemix.net/public
APIs.io, APIs: Find And Be Found, http://apis.io/
APIsGuru, APIs in Collection, https://apis.guru/browse-apis/
IBM Developer Blog, API Use Cases for Every (?) Industry (August 15, 2017),
https://developer.ibm.com/apiconnect/2015/11/01/api-use-cases-for-every-industry/.
Securities Industry and Financial Markets Association, SIFMA Data Aggregation
Principles (Apr. 2018), https://www.sifma.org/wp-content/uploads/2018/04/sifma-
Data-Aggregation-Principles.pdf.
UK Finance, Payment Services Directive 2 and Open Banking,
https://www.ukfinance.org.uk/guidance/payment-services-directive-2-and-open-
banking
Chris Noonan Sturm, FTC launches first Web API to make Early Terminations more
accessible (June 25, 2018), https://www.ftc.gov/news-events/blogs/competition-
matters/2018/06/ftc-launches-first-web-api-make-early-terminations.
HHS Proposes New Rules to Improve the Interoperability of Electronic Health
Information, https://www.hhs.gov/about/news/2019/02/11/hhs-proposes-new-rules-
improve-interoperability-electronic-health-information.html
Federal Student Loan Program Data,
https://catalog.data.gov/dataset/federal-student-loan-program-data
Beneficiary Claims Data API, https://bcda.cms.gov/
Data.gov Applications, https://www.data.gov/applications
Open Data DC, https://opendata.dc.gov/
APImetrics, US Government API Performance Dashboard (July 2018),
https://apimetrics.io/apimetrics-free-api-tools-resources/check-api-health/us-
government-api-performance-dashboard/
U.S. Department of the Treasury, A Financial System That Creates Economic
Opportunities: Nonbank Financials, Fintech, and Innovation, (July 2018),
https://home.treasury.gov/sites/default/files/2018-07/A-Financial-System-that-
Creates-Economic-Opportunities---Nonbank-Financi....pdf).
Mark Zuckerberg, The Internet Needs New Rules: Let’s Start in These four Areas,
Washington Post (Mar. 30, 2019), https://www.washingtonpost.com/opinions/mark-
zuckerberg-the-internet-needs-new-rules-lets-start-in-these-four-
areas/2019/03/29/9e6f0504-521a-11e9-a3f7-78b7525a8d5f_story.html.


                                         -3-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 70 of 71



Erin Egan, Charting a Way Forward: Data Portability and Privacy, Facebook (Sept.
2019), https://fbnewsroomus.files.wordpress.com/2019/09/data-portability-privacy-
white-paper.pdf.
Peter Swire, Protecting Consumers: Privacy Matters in Antitrust Analysis, (Oct. 19,
2007), https://www.americanprogress.org/issues/economy/
news/2007/10/19/3564/protecting-consumers-privacy-matters-in-antitrust-analysis/.
European Union General Data Protection Regulation, Art. 20(1), http://www.privacy-
regulation.eu/en/article-20-right-to-data-portability-GDPR.htm
European Union General Data Protection Regulation, Art. 4(7), http://www.privacy-
regulation.eu/en/article-4-definitions-GDPR.htm
Yuli Takatsuki, “CCPA Blog Series Part 2: Rethinking Access and Data Portability
Rights,” (Mar. 28, 2019) https://privacylawblog.fieldfisher.com/2019/ccpa-blog-
series-part-2-rethinking-access-and-data-portability-rights
“HHS Proposes New Rules to Improve the Interoperability of Electronic Health
Information,” (Feb. 11, 2019), https://www.hhs.gov/about/news/2019/02/11/hhs-
proposes-new-rules-improve-interoperability-electronic-health-information.html.
“CMS Advances Interoperability and Patient Access to Health Data Through New
Proposals,” (Feb. 8, 2019), https://www.cms.gov/newsroom/fact-sheets/cms-
advances-interoperability-patient-access-health-data-through-new-proposals
A Financial System That Creates Economic Opportunities Nonbank Financials,
Fintech, and Innovation, Executive Order 13772 on Core Principles for Regulating
the United States Financial System (July 2018),
https://home.treasury.gov/sites/default/files/2018-07/A-Financial-System-that-
Creates-Economic-Opportunities---Nonbank-Financi....pdf).
Declaration of Dean Crutchfield, CDK Global, LLC et al. v. Brnovich et al., No.
2:19-cv-04849-GMS, (filed August 22, 2019), Dkt. 20-1.
Declaration of Kelly Hall, CDK Global, LLC et al. v. Brnovich et al., No. 2:19-cv-
04849-GMS, (filed August 22, 2019), Dkt. 20-1.
Declaration of Hoyt Kesterson, CDK Global, LLC et al. v. Brnovich et al., No. 2:19-
cv-04849-GMS, (filed September 30, 2019)
Declaration of Paul Whitworth, Authenticom, Inc. v. CDK Global, LLC et al., No.
17-cv-318, (W.D. Wis. filed June 22, 2017), Dkt. 142
Preliminary Injunction Hearing Transcript (Day 1 morning), Authenticom, Inc. v.
CDK Global, LLC et al., No. 17-318 (W.D. Wis. June 26, 2017), Dkt. 164
Preliminary Injunction Hearing Transcript (Day 1 afternoon), Authenticom, Inc. v.
CDK Global, LLC et al., No. 17-318 (W.D. Wis. June 26, 2017), Dkt. 162
Preliminary Injunction Hearing Transcript (Day 2 afternoon), Authenticom, Inc. v.
CDK Global, LLC et al., No. 17-318 (W.D. Wis. June 27, 2017), Dkt. 163



                                        -4-
Case 2:19-cv-04849-GMS Document 44-4 Filed 09/30/19 Page 71 of 71



PHX-93, Preliminary Injunction Hearing, Authenticom, Inc. v. CDK Global, LLC et
al., No. 17-318 (W.D. Wis. June 26, 2017)




                                      -5-
